Exhibit 10.1




 
DEBTOR-IN-POSSESSION
 
LOAN AND SECURITY AGREEMENT
 


 
by and between
 


 
GEMCAP LENDING I, LLC, as Lender
 


 
and
 


 
VALENCE TECHNOLOGY, INC., as Borrower
 


 


 
Dated:  September 13, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
DEBTOR-IN-POSSESSION LOAN AND SECURITY AGREEMENT
 
DEBTOR-IN-POSSESSION LOAN AND SECURITY AGREEMENT, dated as of September 13,
2012, by and between VALENCE TRECHNOLOGY, INC., a Delaware corporation and a
debtor-in-possession with its principal place of business at 12303 Technology
Boulevard, Suite 950, Austin, TX 78727 (“Borrower”) and GEMCAP LENDING I, LLC, a
Delaware limited liability company with offices at 24955 Pacific Coast Highway,
Suite A202, Malibu, CA 90265 (together with its successors and assigns, the
“Lender”).
 
RECITALS
 
WHEREAS, on July 12, 2012 (the “Petition Date”), the Borrower commenced a case
under Chapter 11of Title 11 of the United States Code in the United States
Bankruptcy Court for the Western District of Texas, Austin Division, and the
Borrower has retained possession of its assets and is authorized under the
Bankruptcy Code to continue its operations as a debtor-in-possession; and
 
WHEREAS, Borrower is unable to obtain credit or funds on any other terms; and
 
WHEREAS, Borrower has asked the Lender to make post-petition loans and advances
to Borrower in the aggregate amount not to exceed $10,000,000 at any time
outstanding, and
 
WHEREAS, Lender is willing to provide such financing, subject to the terms and
conditions set forth herein, including that all of the Obligations hereunder and
under the other Loan Documents constitute allowed superpriority administrative
expense claims in the Chapter 11 Case pursuant to Section 364(c)(1) of the
Bankruptcy Code and are secured by a first lien and a priming lien on
substantially all of the Borrower’s personal property and interests in real
estate pursuant to Sections 364(c)(2), (c)(3) and (d)(1) of the Bankruptcy Code,
in each case as set forth herein and in the Financing Orders.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained and other good and valuable consideration, Lender
and Borrower mutually covenant, warrant and agree as follows:
 
SECTION 1. DEFINITIONS AND RULES OF INTERPRETATION AND CONSTRUCTION
 
Specific Terms Defined.  Capitalized terms used herein and not otherwise defined
have the following meanings:
 
1.1           “Acceptable In-transit Inventory” means finished goods Inventory
in transit (i) for which Borrower has delivered to Lender evidence of maritime
or other in-transit insurance coverage naming Lender as additional insured and
loss payee, bills of lading and other documents requested by Lender, all of the
foregoing which must be acceptable to Lender in its sole discretion, and (ii)
that is otherwise acceptable to Lender in its sole discretion.
 
1.2           “Account Debtor” or “account debtor” has the meaning ascribed to
such term in the UCC.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3           “Accounts” or “accounts” means “accounts” as defined in the UCC,
and, in addition, any and all obligations of any kind at any time due and/or
owing to Borrower, whether now existing or hereafter arising, and all rights of
Borrower to receive payment or any other consideration including, without
limitation, invoices, contract rights, accounts receivable, general intangibles,
choses-in-action, notes, drafts, acceptances, instruments and all other debts,
obligations and liabilities in whatever form owing to Borrower from any Person,
Governmental Authority or any other entity, all security therefor, and all of
Borrower’s rights to receive payments for goods sold (whether delivered,
undelivered, in transit or returned) or services rendered, which may be
represented thereby, or with respect thereto, including, but not limited to, all
rights as an unpaid vendor (including stoppage in transit, replevin or
reclamation), and all additional amounts due from any Account Debtor, whether or
not invoiced, together with all Proceeds and products of any and all of the
foregoing.
 
1.4           “ACH” has the meaning set forth in Section 2.5 hereof.
 
1.5           “Advance” has the meaning as set forth in Section 1(c)(ii) of the
Loan Agreement Schedule.
 
1.6           “Affiliate” means, with respect to any Person, (a) any other
Person that, directly or indirectly, controls, is controlled by, or is under
common control with such Person, including any Subsidiary, or (b) any other
Person who is a director, manager or officer (i) of such Person, (ii) of any
Subsidiary of such Person or (iii) of any Person described in clause (a)
above.  For the purposes of this definition, control of a Person shall mean the
power (direct or indirect) to direct or cause the direction of the management or
the policies of such Person, whether through the ownership of any voting
securities, by contract or otherwise.
 
1.7           “Agreement” means this Loan and Security Agreement (including the
Loan Agreement Schedule delivered herewith), all Exhibits annexed hereto and the
Borrower’s Disclosure Schedule) as originally executed or, if amended, modified,
supplemented, renewed or extended from time to time, as so amended, modified,
supplemented, renewed or extended.
 
1.8           “Aggregate Loan Facility Outstanding Amount” means, as of the date
of determination, the sum of (a) the aggregate outstanding principal amount of
all Revolving Loans and (b) the Letter of Credit Exposure.
 
1.9           “Availability” means, as of any date of determination, the lesser
of (i) the Borrowing Base (as set forth in the most recently delivered Borrowing
Certificate), and (ii) Ten Million Dollars ($10,000,000).
 
1.10         “Balance Sheet” means the balance sheet of Borrower dated as of the
Balance Sheet Date.
 
1.11         “Balance Sheet Date” means June 30, 2012.
 
1.12         “Bankruptcy Code” means Title 11 of the United States Code, as
amended from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
1.13         “Bankruptcy Court” means United States Bankruptcy Court for the
Western District of Texas, Austin Division.
 
1.14         “Borrower” has the meaning set forth in the introductory paragraph
hereof.
 
1.15         “Borrower’s Disclosure Schedule” means the disclosure schedule
prepared by Borrower that is being delivered to Lender concurrently herewith.
 
1.16         “Borrower’s Premises” means the property (i) leased by the Borrower
located at 12303 Technology Boulevard, Suite 950, Austin, Texas 78727, and (ii)
located at 921 West Bethel Road, Coppell, Texas 75019 whereby Kuehne + Nagel,
Inc., and the Borrower are parties to a certain Warehouse Agreement and Schedule
of Charges.
 
1.17         “Borrowing Base” shall be calculated at any time as the sum
of:  (A) the product obtained by multiplying the outstanding amount of all
Eligible Accounts, net of all taxes, discounts, allowances and credits given or
claimed, by eighty percent (80%); (B) provided title remains with the Borrower,
the product obtained by multiplying the Cost of then-existing Eligible Inventory
that is shipped by the Manufacturer directly to an Account Debtor in the United
States which is either in transit in the United States or on the water, by sixty
percent (60%); and (C) provided title remains with the Borrower, the product
obtained by multiplying the Cost of then-existing Eligible Inventory that is
shipped by the Manufacturer directly to the Borrower’s Premises which is either
in transit in the United States or on the water, by fifty percent (50%).
 
1.18         “Borrowing Certificate” has the meaning as set forth in Section
1(c)(v) of the Loan Agreement Schedule.
 
1.19         “Budget” means the projections for each thirty (30) day period
showing all projected cash disbursements (with reasonable identification of cash
disbursements) for the Borrower delivered pursuant to Sections 6 and 7 to the
Lender, with the first such budget covering the period commencing on the Closing
Date and ending thirty (30) days thereafter.  Each Budget shall be approved by
Lender before any Loans are made.
 
1.20         “Business” means the development, manufacturing and distribution of
long-life lithium iron magnesium phosphate batteries.
 
1.21         “Business Day” means any day other than a Saturday, Sunday or any
other day on which banks located in the State of California are authorized or
required to close under applicable banking laws.
 
1.22         “Capital Assets” means fixtures, machinery and equipment.
 
1.23         “Carve-Out” has the meaning specified in the Financing Orders which
shall not exceed One Hundred Thousand Dollars ($100,000) in the aggregate.
 
1.24         “Change of Control” has the meaning as set forth in Section 10.1
hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
1.25         “Chapter 11 Case” means the Chapter 11 case commenced by the
Borrower on the Petition Date in the Bankruptcy Court.
 
1.26         “Chattel Paper” has the meaning ascribed to such term in the UCC.
 
1.27         “Closing Date” means the date the Interim Financing Order is
entered by the Bankruptcy Court  (provided the Interim Financing Order is not
subject to a stay pending appeal), and all conditions precedent set forth in
Section 6 of this Agreement with respect to making the initial Loans and to this
Agreement have been satisfied.
 
1.28         “Collateral” has the meaning as set forth in Section 5.1 hereof.
 
1.29         “Collections” means with respect to any Account, all cash
collections on such Account.
 
1.30         “Collection Account” has the meaning set forth in Section 1(c)(vi)
of the Loan Agreement Schedule.
 
1.31         “Collection Days” means a period equal to the greater of (i) two
(2) Business Days after the deposit of Collections into the Collection Account,
or (ii) such longer period as may be required by the financial institution with
whom the Collection Account is maintained, in either event for which interest
may be charged on the aggregate amount of such deposits at the Interest Rate or,
if applicable, the Default Interest Rate.
 
1.32         “Commercial Tort Claims” has the meaning ascribed to such term in
the UCC.
 
1.33         “Cost” means Lender’s verification of Borrower’s actual cost of
Eligible Inventory.
 
1.34         “Debtor Relief Laws” means the Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of any State or other jurisdictions from time to
time in effect.
 
1.35         “Default Interest Rate” has the meaning set forth in Section 3(b)
of the Loan Agreement Schedule.
 
1.36         “Deposit Accounts” has the meaning ascribed to such term in the
UCC.
 
1.37         “Document” or “document” has the meaning ascribed to such term in
the UCC.
 
1.38         “Domain Name Assignment” means the Domain Name Assignment in the
form of Exhibit 1.38 annexed hereto.
 
 
4

--------------------------------------------------------------------------------

 
 
1.39         “Eligible Accounts” are Accounts created by Borrower which satisfy
all of the following criteria:
 
(1)           such Accounts are created from, or arise in connection with, the
sale of Eligible Inventory in the ordinary course of Borrower’s Business;
 
(2)           such Accounts are good and valid Accounts representing undisputed
bona fide indebtedness incurred by the Account Debtor therein named, for a fixed
sum as set forth in the invoice relating thereto with respect to an
unconditional sale and delivery upon the stated terms of Eligible Inventory sold
by the Borrower, and collectible in accordance with their terms; such Eligible
Inventory has been shipped to the Account Debtor; Borrower has possession of, or
has delivered to Lender, shipping and delivery receipts evidencing shipment of
Eligible Inventory; and the Eligible Inventory sold by Borrower giving rise to
the Account shall have been accepted by the Account Debtor as evidenced by
acceptance documentation duly executed by the Account Debtor and delivered to
Lender, in form and substance satisfactory to Lender;
 
(3)           the amounts of the Accounts reported to Lender are the actual
amounts absolutely owing to Borrower and do not arise from sales on consignment,
guaranteed sales or other terms under which payment by the Account Debtors may
be conditional or contingent;
 
(4)           the Account Debtor’s chief executive office or principal place of
business is located in the United States;
 
(5)           such Accounts do not arise from progress billings, retainages or
bill and hold sales;
 
(6)           there are no contra relationships, setoffs, counterclaims or
disputes existing with respect thereto;
 
(7)           the Inventory giving rise thereto are not subject to any Liens
except for the Liens of Lender, the Pre-Petition Lender and the Lien of Kuehne +
Nagel, Inc., in respect of inventory located at 921 West Bethel Road, Coppell,
Texas 75019, to the extent of $90,000;
 
(8)           such Accounts are free and clear of all Liens except for the Liens
of Lender and the Pre-Petition Lender;
 
(9)           such Accounts are not Accounts with respect to which the Account
Debtor or any officer or employee thereof is an officer, employee or agent of or
is affiliated with Borrower, directly or indirectly, whether by virtue of family
membership, ownership, control, management or otherwise;
 
(10)         unless otherwise agreed to by Lender in writing, such Accounts are
not Accounts with respect to which the Account Debtor is a Governmental
Authority;
 
(11)         Borrower has delivered to Lender or Lender’s representative such
documents as Lender may have requested in connection with such Accounts and
Lender shall have received a verification of such Accounts, satisfactory to it,
if sent to the Account Debtor or any other obligor or any bailee;
 
 
5

--------------------------------------------------------------------------------

 
 
(12)         there are no facts existing or threatened which might result in any
material adverse change in the Account Debtor’s financial condition;
 
(13)         such Accounts are not owed by an Account Debtor with respect to
which more than 10% of such Account Debtor’s Accounts have remained unpaid for
more than ninety (90) days after the invoice terms thereof;
 
(14)         such Accounts have not remained unpaid for more than ninety (90)
days after the invoice date thereof, provided, that, if all other items set
forth in the definition of Eligible Accounts are satisfied, up to 10% of total
outstanding Accounts may have an aging of up to 120 days following invoice,
provided, further, that, such Accounts are not aged more than 60 days after the
invoice date thereof;
 
(15)         such Accounts continue to be in full conformity with the
representations and warranties made by Borrower to Lender with respect thereto;
 
(16)         Lender is, and continues to be, reasonably satisfied with the
credit standing of the Account Debtor in relation to the amount of credit
extended;
 
(17)         such Accounts are not evidenced by chattel paper or an instrument
of any kind with respect to or in payment of the Account unless such instrument
is duly endorsed to and in possession of Lender or represents a check in payment
of an account;
 
(18)         such Accounts are net of any returns, discounts, claims, credits
and allowances;
 
(19)         Borrower is able to bring suit and enforce its remedies against the
Account Debtor through judicial process;
 
(20)         such Accounts do not represent interest payments, late or finance
charges owing to Borrower;
 
(21)         Accounts that satisfy the criteria set forth in the foregoing items
(1) – (20), which are owed by any other single Account Debtor or its Affiliates
to the extent that such Accounts, in the aggregate, constitute no more than
thirty percent (30%) of all Eligible Accounts; and
 
(22)         such Accounts are otherwise satisfactory to Lender in its sole
discretion.
 
 
6

--------------------------------------------------------------------------------

 
 
1.40        “Eligible Inventory” shall mean Inventory consisting solely of
finished goods inventory owned by Borrower, with the existence, possession
(whether through a warehouse bailee or otherwise) and Cost thereof evidenced by
documentation provided by Borrower in form and substance satisfactory to Lender,
excluding any Inventory having any of the following characteristics:
 
(1)            Work-in-process or raw goods Inventory;
 
(2)            Inventory packaging materials, office supplies or cleaning
supplies;
 
(3)           Inventory as to which Lender has not received a waiver in form and
substance acceptable to Lender from the applicable landlord, warehouseman,
filler, processor or packer in respect thereof;
 
(4)           Inventory not subject to a duly perfected first priority security
interest in Lender's favor;
 
(5)           Inventory that is subject to any Lien in favor of any Person other
than Lender that is not subordinate to Lender's first priority security interest
on terms satisfactory to Lender in its sole discretion;
 
(6)           Inventory on consignment from any Person, on consignment to any
Person or subject to any bailment;
 
(7)            In-transit Inventory, excluding Acceptable In-transit Inventory;
 
(8)           Inventory that is damaged, defective, tainted, slow-moving,
obsolete or not currently saleable in the normal course of the Borrower's
operations, or the amount of such Inventory that has been reduced by shrinkage;
 
(9)           Inventory that the Borrower has returned, has attempted to return,
is in the process of returning or intends to return to the vendor thereof;
 
(10)         Inventory manufactured or produced by the Borrower pursuant to a
license unless the applicable licensor has agreed in writing to permit the
Lender to exercise its rights and remedies against such Inventory;
 
(11)         Inventory not covered by a casualty insurance policy reasonably
acceptable to Lender and under which Lender has been named as a loss payee and
additional insured;
 
(12)         Inventory with contra-account liability;
 
(13)         Inventory that is located at any warehouse or other premises other
than (a) Borrower’s Premises, or (b) any other premises expressly approved by
Lender in writing; and
 
(14)         Inventory otherwise deemed ineligible by Lender in its sole
discretion.
 
1.41        “Environment” means all air, surface water, groundwater or land,
including, without limitation, land surface or subsurface, including, without
limitation, all fish, wildlife, biota and all other natural resources.
 
 
7

--------------------------------------------------------------------------------

 
 
1.42        “Environmental Law” or “Environmental Laws” means all federal, state
and local laws, statutes, ordinances and regulations now or hereafter in effect,
and in each case as amended or supplemented from time to time, and any judicial
or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation).
 
1.43        “Environmental Liabilities and Costs” means, as to any Person, all
liabilities, obligations, responsibilities, remedial actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute, including any Environmental Law,
permit, order or agreement with any Governmental Authority or other Person, and
which arise from any environmental, health or safety conditions, or a Release or
conditions that are reasonably likely to result in a Release, and result from
the past, present or future operations of such Person or any of its Affiliates.
 
1.44        “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.
 
1.45        “ERISA” means the Employee Retirement Income Security Act of 1974,
as the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
 
1.46        “Equipment” means “equipment”, as such term is defined in the UCC,
now owned or hereafter acquired by Borrower, wherever located,  including all
equipment, machinery, furniture, Fixtures, computer equipment, telephone
equipment, molds, tools, dies, partitions, tooling, transportation equipment,
all other tangible assets used in connection with the manufacture, sale or lease
of goods or rendition of services, and Borrower’s interests in any leased
equipment, and all repairs, modifications, alterations, additions, controls and
operating accessories thereof or thereto, and all substitutions and replacements
therefor.
 
1.47        “Equity Interests” means, with respect to any Person, any and all
shares, rights to purchase, options, warrants, general, limited or limited
liability partnership interests, membership interests, units, participations or
other equivalents of or interest in (regardless of how designated) equity of
such Person, whether voting or nonvoting, including common stock, preferred
stock, convertible securities or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
SEC (or any successor thereto) under the 1934 Act).
 
1.48        “Event of Default” means the occurrence or existence of any event or
condition described in Section 11 of this Agreement.
 
1.49        “Final Financing Order” means a final order of the Bankruptcy Court
pursuant to section 364 of the Bankruptcy Code, approving this Agreement, the
other Loan Documents, confirming the Interim Financing Order, and authorizing on
a final basis the incurrence by the Borrower of permanent post-petition secured
and super-priority indebtedness in accordance with this Agreement, and as to
which no stay has been entered and which has not been reversed, modified,
vacated or overturned, which is in form and substance satisfactory to Lender in
its sole discretion.
 
 
8

--------------------------------------------------------------------------------

 
 
1.50        “Financial Statements” has the meaning as set forth in Section 8.9
hereof.
 
1.51        “Financing Orders” means each and both the Interim Financing Order
and the Final Financing Order.
 
1.52        “Financing Statements” shall mean the Uniform Commercial Code UCC-1
Financing Statements to be filed with applicable Governmental Authorities of
each State or Commonwealth or political subdivisions thereof pursuant to which
Lender shall perfect its security interest in the Collateral.
 
1.53        “Fiscal Year” means that twelve (12) month period commencing on
April 1 and ending on March 31.
 
1.54        “Fixtures” has the meaning ascribed to such term in the UCC.
 
1.55        “GAAP” means generally accepted accounting principles in effect in
the United States of America at the time of any determination, and which are
applied on a consistent basis.  All accounting terms used in this Agreement
which are not expressly defined in this Agreement shall have the meanings given
to those terms by GAAP, unless the context of this Agreement otherwise requires.
 
1.56        “General Intangibles” has the meaning ascribed to such term in the
UCC.
 
1.57        “Goods” has the meaning ascribed to such term in the UCC.
 
1.58        “Governmental Authority” or “Governmental Authorities” means any
federal, state, county or municipal governmental agency, department,
instrumentality, board, commission, officer, official or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
 
1.59        “Indebtedness” means, with respect to any Person, all of the
obligations of such Person which, in accordance with GAAP, should be classified
upon such Person’s balance sheet as liabilities, or to which reference should be
made by footnotes thereto, including without limitation, with respect to
Borrower, in any event and whether or not so classified:
 
(a)           all debt and similar monetary obligations of Borrower, whether
direct or indirect;
 
(b)           all obligations of Borrower arising or incurred under or in
respect of any guaranties (whether direct or indirect) by Borrower of the
Indebtedness of any other Person; and
 
(c)           all obligations of Borrower arising or incurred under or in
respect of any Lien upon or in any property owned by Borrower that secured
Indebtedness of another Person, even though Borrower has not assumed or become
liable for the payment of such Indebtedness.
 
 
9

--------------------------------------------------------------------------------

 
 
1.60        “Intellectual Property” means all of the following intellectual
property used in the conduct of the business of Borrower: (a) inventions,
processes, techniques, discoveries, developments and related improvements,
whether or not patentable; (b) United States patents, patent applications,
divisionals, continuations, reissues, renewals, registrations, confirmations,
re-examinations, extensions and any provisional applications, of any such
patents or patent applications, and any foreign or international equivalent of
any of the foregoing; (c) unregistered, United States registered or pending
trademark, trade dress, service mark, service name, trade name, brand name,
logo, domain name, or business symbol and any foreign or international
equivalent of any of the foregoing and all goodwill associated therewith; (d)
work specifications, software (including object and source code listing) and
artwork; (e) technical, scientific and other know-how and information, trade
secrets, methods, processes, practices, formulas, designs, assembly procedures,
specifications owned or used by Borrower; (f) copyrights; (g) work for hire; (h)
customer and mailing lists; and (i) any and all rights of the Borrower to the
names “Valence”, U-Charge”, or any derivations thereof, and Borrower’s entire
customer list and database and all assets used or useful by Borrower in the
conduct of its business over the internet or in any electronic medium, including
any websites URL’s or domain names owned by Borrower.
 
1.61        “Instruments” has the meaning ascribed to such term in the UCC
 
1.62        “Interest Rate” has the meaning set forth in Section 3(a) of the
Loan Agreement Schedule.
 
1.63        “Interim Advance Amount” shall mean an amount not to exceed Five
Million Dollars ($5,000,000).
 
1.64        “Interim Financing Order” means that certain order entered by the
Bankruptcy Court substantially in the form of Exhibit 1.64 attached hereto and
otherwise in form and substance satisfactory to the Lender in its sole
discretion.
 
1.65        “Inventory” means “inventory,” as such term is defined in the UCC,
now owned or hereafter acquired by Borrower, wherever located, and, in any
event, shall include, without limitation, all raw materials, work-in-process,
finished and semi-finished Inventory including, without limitation, all
materials, parts, components and supplies relating to the manufacture or
assembly thereof, packaging and shipping supplies relating thereto, and all
other inventory, merchandise, goods and other personal property now or hereafter
owned by Borrower, which are held for sale, exchange or lease or are furnished
or are to be furnished under a contract of service or an exchange arrangement or
which constitute raw materials, work-in-process or materials used or consumed or
to be used or consumed in Borrower’s business, or the processing, packaging,
delivery or shipping of the same, and all finished goods and the products of the
foregoing, whatever form and wherever located; and all names or marks affixed to
or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lessor or licensor thereof and all right, title and interest of
Borrower therein and thereto.
 
1.66        “Investment Property” has the meaning ascribed to such term in the
UCC.
 
1.67        “Landlord Waiver and Access Agreement” means the Landlord Waiver and
Access Agreement in the form of Exhibit 1.67 annexed hereto.
 
 
10

--------------------------------------------------------------------------------

 
 
1.68        “Lender” has the meaning set forth in the introductory paragraph
hereof.
 
1.69        “Letter of Credit” has the meaning set forth in Section 1(d)(i) of
the Loan Agreement Schedule.
 
1.70        “Letter of Credit Documents” means such applications, reimbursement
agreements and other documents as the Letter of Credit Issuer may require as a
condition to issuance of a Letter of Credit.
 
1.71        “Letter of Credit Exposure” means, at any given time, the sum of (a)
the aggregate remaining available amount of all issued and outstanding Letters
of Credit and (b) all Reimbursement Obligations.
 
1.72        “Letter of Credit Issuer” means Wells Fargo Bank, National
Association or other bank selected by Lender.
 
1.73        “Letter-of-Credit Rights” means “letter-of-credit rights” as such
term is defined in the UCC, including rights to payment or performance under a
letter of credit, whether or not the beneficiary thereof has demanded or is
entitled to demand payment or performance.
 
1.74        “Letter of Credit Sublimit” means, at any given time, the lesser of
(a) the difference between Two Million Dollars ($2,000,000) and the aggregate
amount of outstanding Letters of Credit, and (b) the amount of the then unused
Availability.
 
1.75        “Lien” or “lien” means any mortgage, deed of trust, pledge, security
interest, hypothecation, assignment, lien (statutory or other, including,
without limitation, liens imposed by any Governmental Authority or otherwise,
charge or other encumbrance of any kind or nature whatsoever (including, without
limitation, pursuant to any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing) on personal or real
property or fixtures.
 
1.76        “Loans” shall mean the principal amount(s) advanced to, made
available to, or paid for the benefit of, the Borrower as Revolving Loans,
Letters of Credit or Reimbursement Obligations as set forth in this Agreement
and the other Loan Documents.
 
1.77        “Loan Agreement Schedule” means the Loan Agreement Schedule dated of
even date herewith, signed by Borrower(s) and delivered together with this
Agreement, which Loan Agreement Schedule is incorporated herein by reference.
 
1.78        “Loan Documents” means this Agreement, the Loan Agreement Schedule,
the Borrower’s Disclosure Schedule, the Note, the Subordination Agreement, the
Landlord Waiver and Access Agreement, the Patent and Trademark Security
Agreement, the Domain Name Assignment, the Letter of Credit Documents, the Stock
Pledge Agreement, the Financing Orders and any and all other agreements, notes,
documents, mortgages, financing statements, guaranties, intercreditor
agreements, subordination agreements, certificates and instruments executed
and/or delivered at any time by Borrower or any other Person to Lender pursuant
to and in connection with the Loans and this Agreement, as the same may be
amended, modified, supplemented, renewed or extended from time to time.
 
 
11

--------------------------------------------------------------------------------

 
 
1.79        “Loan Prepayment Fee” has the meaning set forth in Section 4(b) of
the Loan Agreement Schedule.
 
1.80        “Manufacturer” means Valence Energy-Tech (Suzhou) Co., Ltd., a
Subsidiary of the Borrower.
 
1.81        “Material Adverse Effect” means a material adverse effect on (a) the
Business, assets, liabilities, financial condition, results of operations or
business prospects of Borrower, (b) the ability of Borrower to perform its
obligations under any Loan Document to which it is a party, (c) the value of the
Collateral or the rights of Lender therein, (d) the validity or enforceability
of any of the Loan Documents, (e) the rights and remedies of Lender under any of
such Loan Documents, or (f) the timely payment of the principal of or interest
on the Loans or other amounts payable in connection therewith. All
determinations of materiality shall be made by the Lender in its reasonable
judgment, provided, however, the term “Material Adverse Effect” does not, and
shall not be deemed to, include, (i) the filing of the Chapter 11 Case, and (ii)
any delisting of the Borrower’s equity interests from NASDAQ.
 
1.82        “Material Contract” means any contract or other arrangement (other
than Loan Documents), whether written or oral, to which Borrower is a party as
to which the breach, nonperformance, cancellation or failure to renew by any
party thereto could have a Material Adverse Effect.
 
1.83        “Maturity Date” means the earlier of (i) September 13, 2014, (ii)
subject to the terms of Section 11.22 herein, the date on which the Bankruptcy
Court confirms the Borrower’s plan of reorganization, and (ii) the date Lender
may exercise any of its remedies pursuant to the terms hereof.
 
1.84        “Maximum Credit” means, subject to Availability, Ten Million Dollars
($10,000,000).
 
1.85        “1934 Act” means the Securities Exchange Act of 1934, as amended.
 
1.86        “Note” means the Secured Promissory Note in the form of Exhibit 1.86
annexed hereto.
 
1.87        “Obligations” means all obligations, liabilities and indebtedness of
every kind, nature and description owing by Borrower to Lender pursuant to the
Loan Documents, including, without limitation, principal, interest, repurchase
obligations, Reimbursement Obligations, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, whether now existing or hereafter arising, whether arising before,
during or after the Term or after the commencement of any case with respect to
Borrower under the Bankruptcy Code or any similar statute (including, without
limitation, the payment of interest and other amounts which would accrue and
become due but for the commencement of such case), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured.
 
 
12

--------------------------------------------------------------------------------

 
 
1.88        “Organizational Documents” means, in the case of a corporation, its
Articles of Incorporation, Certificate of Incorporation and By-Laws; in the case
of a general partnership, its Articles of Partnership and any partnership
agreement; in the case of a limited partnership, its Articles of Limited
Partnership and any partnership agreement; in the case of a limited liability
company, its Articles of Organization and Operating Agreement or Regulations, if
any; in the case of a limited liability partnership, its Articles of Limited
Liability Partnership; or alternatively, in each case, the legal equivalent
thereof in the jurisdiction of its organization, together with all other
formation or governing documents, schedules, exhibits, amendments, addendums,
modifications, replacements, additions, or restatements of the foregoing, which
are in effect.
 
1.89        “Overadvance” has the meaning as set forth in Section 1(c)(iv) of
the Loan Agreement Schedule.
 
1.90        “Patent and Trademark Security Agreement” means the Patent and
Trademark Security Agreement attached hereto as Exhibit 1.90.
 
1.91        “Payment Intangibles” has the meaning ascribed to such term in the
UCC.
 
1.92        “Permitted Encumbrances” , means the following:  (a) Liens granted
to Lender or its Affiliates; (b) purchase money security interests in favor of
equipment vendors upon any Capital Assets set forth on Exhibit 1.92 annexed
hereto (including, without limitation, capitalized or finance leases); provided,
that, (i) no such purchase money security interest or other Lien (or capitalized
or finance lease, as the case may be) with respect to specific future Capital
Assets shall extend to or cover any other property, other than the specific
Capital Assets so acquired, and the proceeds thereof, (ii) such mortgage, Lien
or security interest secures only the cost or obligation to pay the purchase
price of such specific Capital Assets only (or the obligations under the
capitalized or finance lease), (iii) the principal amount secured thereby shall
not exceed one hundred (100%) percent of the lesser of the cost or the fair
market value (at the time of the acquisition of the Capital Assets) of the
Capital Assets so acquired, and (iv) such purchase money security interest is
preapproved in writing by Lender; (c) Liens of carriers, warehousemen, artisans,
bailees, mechanics and materialmen incurred in the ordinary course of business
securing sums not overdue; (d) Liens incurred in the ordinary course of business
in connection with worker’s compensation, unemployment insurance or other forms
of governmental insurance or benefits, relating to employees, securing sums (i)
not overdue or (ii) being diligently contested in good faith provided that
adequate reserves with respect thereto are maintained on the books of Borrower
in conformity with GAAP; (e) Liens for taxes (i) not yet due or (ii) being
diligently contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of Borrower
in conformity with GAAP, and which have no effect on the priority of Liens in
favor of Lender or the value of the assets in which Lender has a Lien; (f) Liens
of the Pre-Petition Lender; and (g) such other Liens as are set forth on Exhibit
1.92 annexed hereto and made a part hereof.
 
1.93        “Permitted Indebtedness” means the Indebtedness described in Exhibit
1.93 annexed hereto.
 
1.94        “Person” or “person” means, as applicable, any individual, sole
proprietorship, partnership, corporation, limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
 
 
13

--------------------------------------------------------------------------------

 
 
1.95        “Petition Date” has the meaning set forth in the Recitals.
 
1.96        “Pre-Petition Lender” means Berg & Berg Enterprises, LLC who
provided financing to the Borrower prior to the Petition Date pursuant to the
Pre-Petition Loan Documents.
 
1.97        “Pre-Petition Loan Documents” mean the loan and other documents
between the Borrower and the Pre-Petition Lender prior to the Petition Date.
 
1.98        “Proceeds” has the meaning ascribed to such term in the UCC and
shall also include, but not be limited to, (a) any and all proceeds of any and
all insurance policies (including, without limitation, life insurance, casualty
insurance, business interruption insurance and credit insurance), indemnity,
warranty or guaranty payable to Borrower from time to time with respect to any
of the Collateral or otherwise, (b) any and all payments (in any form
whatsoever) made or due and payable to Borrower from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral by any governmental body, authority, bureau or
agency or any other Person (whether or not acting under color of Governmental
Authority) and (c) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
 
1.99        “Promissory Note” has the meaning ascribed to such term in the UCC.
 
1.100      “Reimbursement Obligations” means the Borrower’s obligation, at any
given time, to pay the Letter of Credit Issuer or Lender for costs, fees and
amounts drawn under Letters of Credit.
 
1.101      “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing of a
Hazardous Substance into the Environment.
 
1.102      “Reserves” means, as of any date of determination, such amounts as
Lender  may from time to time establish and revise in good faith reducing the
amount of the Revolving Loan Commitment:  (a) to reflect events, conditions,
contingencies or risks which, as determined by Lender in good faith, do or may
adversely affect either (i) the Collateral or any other property which is
security for the Obligations or its value, (ii) the assets, Business or
prospects of Borrower, (iii) the security interests and other rights of Lender
in the Collateral (including the enforceability, perfection and priority
thereof), or (iv) Borrower’s ability to perform its Obligations under the Loan
Documents; or (b) the Carve-Out; or (c) in respect of any state of facts which
Lender determines in good faith constitutes an Event of Default or may, with
notice or passage of time or both, constitute an Event of Default.
 
1.103      “Responsible Officer” means either the Chief Executive Officer or the
Acting Chief Financial Officer of Borrower.
 
 
14

--------------------------------------------------------------------------------

 
 
1.104      “Revolving Loan Commitment” means, at any given time, the difference
between (i) Availability and (ii) the sum of the Reserves plus outstanding
Obligations plus the Letter of Credit Exposure.
 
1.105      “Revolving Loans” has the meaning as set forth in Section 1(c)(i) of
the Loan Agreement Schedule.
 
1.106      “SEC” means the United States Securities and Exchange Commission.
 
1.107      “Securities” has the meaning ascribed to such term in the UCC.
 
1.108      “Software” has the meaning ascribed to such term in the UCC.
 
1.109      “Stock Pledge Agreement” means the pledge of all of Borrower’s right
title and interest in and to the outstanding shares of capital stock of Valence
Technology Cayman Islands, Inc., a Cayman Island corporation, and a wholly owned
Subsidiary of Borrower.
 
1.110      “Subordination Agreement” means the Subordination Agreement executed
by the Pre-Petition Lender in favor of Lender, in form and substance
satisfactory to Lender, and acknowledged by the Borrower, pursuant to which the
obligations of the Borrower to the Pre-Petition Lender and any Liens in favor of
the Pre-Petition Lender in the Collateral securing the Subordinated Obligations
are subordinated to the Obligations of the Borrower hereunder and Liens of the
Lender in the Collateral, as such agreement may be amended, modified or
supplemented from time to time.
 
1.111      “Subordinated Obligations” has the meaning set forth in the
Subordination Agreement.
 
1.112      “Subsidiary” means, as to any Person, a corporation, limited
liability company or other entity with respect to which more than fifty (50%)
percent of the outstanding Equity Interests of each class having voting power is
at the time owned by such Person or by one or more Subsidiaries of such Person
or by such Person.  Each Subsidiary of Borrower and percentage ownership by
Borrower of each such Subsidiary is set forth on Exhibit 1.112 annexed hereto.
 
1.113      “Tangible Chattel Paper” has the meaning ascribed to such term in the
UCC.
 
1.114      “Tax” has the meaning set forth in Section 8.12(c).
 
1.115      “Tax Deduction” has the meaning set forth in Section 8.12(c).
 
1.116      “Term” has the meaning set forth in Section 4.1.
 
1.117      “UCC” means the Uniform Commercial Code as presently enacted
in  California (or any successor legislation thereto), and as the same may be
amended from time to time, and the state counterparts thereof as may be enacted
in such states or jurisdictions where any of the Collateral is located or held.
 
 
15

--------------------------------------------------------------------------------

 
 
1.118      Rules of Interpretation and Construction.  In this Agreement unless
the context otherwise requires:
 
(a)           All terms used herein which are defined in the UCC  shall have the
meanings given therein unless otherwise defined in this Agreement;
 
(b)           Sections mentioned by number only are the respective Sections of
this Agreement as so numbered;
 
(c)           Words importing a particular gender shall mean and include the
other gender and words importing the singular number mean and include the plural
number and vice versa;
 
(d)           Words importing persons shall mean and include firms,
associations, partnerships (including limited partnerships), societies, trusts,
corporations, limited liability companies or other legal entities, including
public or governmental bodies, as well as natural persons;
 
(e)           Each reference in this Agreement to a particular person shall be
deemed to include a reference to such person's successors and permitted assigns;
 
(f)           Any headings preceding the texts of any Section of this Agreement,
and any table of contents or marginal notes appended to copies hereof are
intended, solely for convenience of reference and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect;
 
(g)           If any clause, provision or section of this Agreement shall be
ruled invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any of the remaining
provisions thereof;
 
(h)          The terms “herein”, “hereunder”, “hereby”, “hereto”, and any
similar terms as used in this Agreement refer to this Agreement; the term
“heretofore” means before the date of execution of this Agreement; and the term
“hereafter” shall mean after the date of execution of this Agreement;
 
(i)           If any clause, provision or section of this Agreement shall be
determined to be apparently contrary to or conflicting with any other clause,
provision or section of this Agreement, then the clause, provision or section
containing the more specific provisions shall control and govern with respect to
such apparent conflict;
 
(j)           Unless otherwise specified, (i) all accounting terms used herein
or in any Loan Document shall be interpreted in accordance with GAAP, (ii) all
accounting determinations and computations hereunder or thereunder shall be made
in accordance with GAAP and (iii) all financial statements required to be
delivered hereunder or thereunder shall be prepared in accordance with GAAP;
 
(k)           An Event of Default that occurs shall exist or continue or be
continuing unless such Event of Default is waived by Lender in accordance with
the terms of this Agreement;
 
(l)            The word “and” when used from time to time herein shall mean “or”
or “and/or” if such meaning is expansive of the rights or interests of Lender in
the given context;
 
 
16

--------------------------------------------------------------------------------

 
 
(m)          All references herein and in the other Loan Documents to times of
day shall refer to Los Angeles, California time, unless otherwise specified to
the contrary; and
 
(n)           No provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party hereto by reason of such party or
his or its counsel having, or being deemed to have, structured or drafted such
provision.
 
SECTION 2. LOANS AND LETTERS OF CREDIT
 
2.1           Loans.  The terms and provisions of Section 1(c) of the Loan
Agreement Schedule are incorporated herein by reference and made a part hereof.
 
2.2           Maximum Credit.  The Aggregate Loan Facility Outstanding Amount
shall not exceed the amount of the Maximum Credit.
 
2.3           Use of Proceeds.  Borrower shall use the proceeds of Loans solely
for the purposes set forth in Section 1(e) the Loan Agreement Schedule.
 
2.4           Repayment.  Borrower shall repay the Loans and other Obligations
in accordance with this Agreement and the Note.
 
2.5           ACH.  In order to satisfy Borrower’s payment of amounts due under
the Loans and all fees, expenses and charges with respect thereto that are due
and payable under this Agreement or any other Loan Document, Borrower hereby
irrevocably authorizes the Lender to initiate manual and automatic electronic
(debit and credit) entries through the Automated Clearing House or other
appropriate electronic payment system (“ACH”) to all deposit accounts maintained
by Borrower, wherever located.  At the request of the Lender, Borrower shall
complete, execute and deliver to the institution set forth below (with a copy to
the Lender) any ACH agreement, voided check, information and/or direction letter
reasonably necessary to so instruct Borrower’s depository institution.  Borrower
(i) shall maintain in all respects this ACH arrangement; (ii) shall not change
depository institutions without Lender’s prior written consent, and if consent
is received, shall immediately execute similar ACH instruction(s), and
(iii) waives any and all claims for loss or damage arising out of debits or
credits to/from the depository institution, whether made properly or in
error.  Borrower has so communicated with and instructed the institution(s) set
forth in Section 1(f) of the Loan Agreement Schedule.
 
SECTION 3.  INTEREST, FEES AND CHARGES
 
3.1           Interest.  Interest on the Loans shall accrue as set forth in
Sections 3(a) and 3(b) of the Loan Agreement Schedule.
 
3.2           Fees.  Borrower shall pay Lender, or Lender’s designee, the fees
set forth in Section 3(c) of the Loan Agreement Schedule.  Such fees, other than
the audit fees referenced therein, shall be deemed fully earned on the date
hereof, shall be paid from Loan proceeds, and not be subject to rebate or
proration for any reason.
 
 
17

--------------------------------------------------------------------------------

 
 
3.3           Fees and Expenses.  Borrower shall pay, on Lender's demand, all
costs, expenses, filing fees and taxes payable in connection with the
preparation, execution, delivery, recording, administration, collection,
liquidation, defense and enforcement of the Loan Documents, Lender's rights in
the Collateral, and all other existing and future agreements or documents
contemplated herein or related hereto, including any amendments, waivers,
supplements or consents which may now or hereafter be made or entered into in
respect hereof, or in any way involving claims or defenses asserted by Lender or
claims or defenses against Lender asserted by Borrower or any third party
directly or indirectly arising out of or related to the relationship between
Borrower and Lender, including, but not limited to the following, whether
incurred before, during or after the Term or after the commencement of any case
with respect to Borrower under the Bankruptcy Code or any similar or successor
statute: (a) all costs and expenses of filing or recording (including UCC
Financing Statement and mortgage filing fees); (b) all title insurance and other
insurance premiums, appraisal fees, fees incurred in connection with any
environmental report and audit, survey and search fees and charges; (c) all fees
relating to the wire transfer of loan proceeds and other funds and fees for
returned checks; and (d) all costs, fees and disbursements of counsel to Lender.
If any fees, costs or charges payable to Lender hereunder are not paid when due,
such amounts shall be added to the principal amount of the Revolving Loans and
accrue interest at the Default Interest Rate until paid.
 
3.4           Savings Clause.  It is intended that the Interest Rate and the
Default Interest Rate shall never exceed the maximum rate, if any, which may be
legally charged in the State of California for loans made to corporations (the
“Maximum Rate”).  If the provisions for interest contained in the Note would
result in a rate higher than the Maximum Rate, the interest shall nevertheless
be limited to the Maximum Rate and any amounts which may be paid toward interest
in excess of the Maximum Rate shall be applied to the reduction of principal,
or, at the option of Lender, returned to the Borrower.
 
SECTION 4. TERM.
 
4.1           Term.  This Agreement shall continue until all Obligations shall
have been indefeasibly paid in full (the “Term”).
 
4.2           Early Termination; Loan Prepayment Fees.
 
(a)           Lender shall have the right to terminate this Agreement at any
time upon or after the occurrence of an Event of Default.
 
(b)           Borrower may prepay the Loans as set forth in Section 4 of the
Loan Agreement Schedule.
 
(c)           Borrower shall prepay the Loan as set forth in Section 4(d) of the
Loan Agreement Schedule.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 5. COLLATERAL; SUPERPRIORITY CLAIM.
 
5.1           Security Interests in Borrower’s Assets.  As collateral security
for the payment and performance of the Obligations, Borrower hereby grants and
conveys to Lender a first priority continuing security interest in and priming
Lien (subject only to the Carve-Out), in accordance with Sections 364(c)(2),
(c)(3) and (d)(1) of the Bankruptcy Code, upon all now owned and hereafter
acquired property and assets of Borrower and the Proceeds and products thereof
(which property, assets and Proceeds, together with all other collateral
security for the Obligations now or hereafter granted to or otherwise acquired
by Lender, are referred to herein collectively as the “Collateral”), including,
without limitation, all property of Borrower now or hereafter held or possessed
by Lender, and including the following:
 
(a)           Accounts;
 
(b)           Chattel Paper;
 
(c)           Commercial Tort Claims;
 
(d)           Deposit Accounts;
 
(e)           Documents;
 
(f)            Electronic Chattel Paper;
 
(g)           Equipment;
 
(h)           Fixtures;
 
(i)             General Intangibles (including, without limitation the website
domain names set forth on Section 8.21 to the Borrower’s Disclosure Schedule);
 
(j)            Goods;
 
(k)           Instruments;
 
(l)            Inventory;
 
(m)          Investment Property;
 
(n)           Letter-of-Credit Rights;
 
(o)           Payment Intangibles;
 
(p)           Promissory Notes;
 
(q)           Software;
 
(r)           Tangible Chattel Paper;
 
(s)           Securities (whether certificated or uncertificated);
 
(t)           warehouse receipts;
 
 
19

--------------------------------------------------------------------------------

 
 
(u)            cash monies;
 
(v)            tax and duty refunds;
 
(w)           Intellectual Property;
 
(x)            All actions pursuant to Section 549 of the Bankruptcy Code;
 
(y)            All equity ownership of Borrower in and to Valence Technology
Cayman Islands, Inc., a Cayman Islands corporation;
 
(z)           All present and future books and records relating to any of the
above including, without limitation, all present and future books of account of
every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any Account
Debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of Borrower with respect to any of
the foregoing maintained with or by any other Person); and
 
(aa)         Any and all products and Proceeds of the foregoing in any form
including, without limitation, all insurance claims, warranty claims and
proceeds and claims against third parties for loss or destruction of or damage
to any or the foregoing.
 
5.2           Financing Statements.  Borrower hereby authorizes Lender to file
Financing Statements with respect to the Collateral in form acceptable to Lender
and its counsel, and hereby ratify any actions taken by Lender prior to the date
hereof to file such Financing Statements.  Borrower shall, at all times, do,
make, execute, deliver and record, register or file all Financing Statements and
other instruments, acts, pledges, leasehold or other mortgages, amendments,
modifications, assignments and transfers (or cause the same to be done), and
will deliver to Lender such instruments and/or documentation evidencing items of
Collateral, as may be requested by Lender to better secure or perfect Lender's
security interest in the Collateral or any Lien with respect thereto.  Borrower
acknowledges that it is not authorized to file any Financing Statement or
amendment or termination statement with respect to any Financing Statement
without the prior written consent of Lender and agrees that it will not do so
without the prior written consent of Lender.  In addition, Borrower hereby
authorizes Lender to record the Liens in favor of the Lender in the U.S. Patent
and Trademark Office and the U.S. Copyright Office, as applicable, and the
taking of any actions required under the laws of jurisdictions outside the
United States with respect to Intellectual Property included in the Collateral.
 
5.3           License Grant.  The terms of Section 5(b) of the Loan Agreement
Schedule are incorporated herein by reference and made a part hereof.
 
 
20

--------------------------------------------------------------------------------

 
 
5.4           Representations, Warranties and Covenants Concerning the
Collateral.  Borrower covenants, represents and warrants (each of which such
representations and warranties shall survive execution and delivery of this
Agreement and shall be deemed repeated upon the making of each request for a
Revolving Loan or a Letter of Credit and made as of the time of each and every
Revolving Loan and each and every Letter of Credit hereunder) and covenants as
follows:
 
(a)           (i) All of the Collateral owned by it is owned by it free and
clear of all Liens (including any claim of infringement) except those in
Lender’s favor and Permitted Encumbrances and (ii) none of the Collateral is
subject to any agreement prohibiting the granting of a Lien or requiring notice
of or consent to the granting of a Lien.
 
(b)           It shall not encumber, mortgage, pledge, assign or grant any Lien
upon any Collateral or any other assets to anyone other than the Lender and
except for Permitted Encumbrances.
 
(c)           The Liens granted pursuant to this Agreement, upon entry of the
Interim Financing Order and if and when it becomes effective, the Final
Financing Order, shall be sufficient and conclusive evidence of the validity,
perfection and priorities of the Lender’s Lien upon the Collateral, without the
necessity of the filing of Financing Statements in respect of Borrower in favor
of the Lender or in the applicable filing office of the state of organization of
Borrower, the recording of the Liens in favor of the Lender in the U.S. Patent
and Trademark Office and the U.S. Copyright Office, as applicable, and the
taking of any actions required under the laws of jurisdictions outside the
United States with respect to Intellectual Property included in the Collateral
which is created under such laws, provided, however, the Borrower shall
execute  such instruments, assignments, mortgages or documents to perfect the
Liens of the Lender in and to the Collateral and shall take such other action as
may be reasonably required to perfect or to continue the perfection of Lender’s
Liens upon the Collateral.
 
(d)           No security agreement, mortgage, deed of trust, financing
statement, equivalent security or Lien instrument or continuation statement
covering all or any part of the Collateral is or will be on file or of record in
any public office, except those relating to Permitted Encumbrances.
 
(e)           It shall not dispose of any of the Collateral whether by sale,
lease or otherwise except for (i) the sale of Inventory in the ordinary course
of business and (ii) the disposition or transfer in the ordinary course of
business of Equipment if consented to in advance in writing by Lender, in
Lender’s sole discretion, and then only to the extent that the proceeds of any
such disposition are used to acquire replacement Equipment which is subject to
the Lender’s security interest or are used to repay the Obligations, as
determined by Lender.
 
(f)           It shall defend the right, title and interest of the Lender in and
to the Collateral against the claims and demands of all Persons whomsoever, and
take such actions, including (i) all actions necessary to grant the Lender
“control” of any Investment Property, Deposit Accounts, Letter-of-Credit Rights
or Electronic Chattel Paper owned by it, with any agreements establishing
control to be in form and substance satisfactory to the Lender, (ii) the prompt
(but in no event later than three (3) Business Days following the Lender’s
request therefor) delivery to the Lender of all original Instruments, Chattel
Paper, negotiable Documents and certificated Securities owned by it (in each
case, accompanied by stock powers, allonges or other instruments of transfer
executed in blank), (iii) notification to third parties of the Lender’s interest
in Collateral at the Lender’s request, and (iv) the institution of litigation
against third parties as shall be prudent in order to protect and preserve its
and/or the Lender’s interests in the Collateral.
 
 
21

--------------------------------------------------------------------------------

 
 
(g)           It shall promptly, and in any event within five (5) Business Days
after the same is acquired by it, notify the Lender of any Commercial Tort Claim
acquired by it and, unless otherwise consented to by the Lender, it shall enter
into a supplement to this Agreement granting to the Lender a Lien in such
Commercial Tort Claim for the benefit of Lender.
 
(h)           It shall perform in a reasonable time all other steps requested by
the Lender to create and maintain in the Lender’s favor a valid perfected first
Lien in all Collateral.
 
(i)            It shall notify the Lender promptly, and in any event within
three (3) Business Days after obtaining knowledge thereof (i) of any material
delay in its performance of any of its obligations to any Account Debtor; (ii)
of any assertion by any Account Debtor of any material claims, offsets or
counterclaims; (iii) of any allowances, credits and/or monies granted by it to
any Account Debtor; (iv) of all material adverse information relating to the
financial condition of an Account Debtor; (v) of any material return of Goods;
and (vi) of any loss, damage or destruction of any of the Collateral .
 
(j)            [INTENTIONALLY OMITTED]
 
(k)            Section 5.4(k) of the Borrower’s Disclosure Schedule lists all
banks and other financial institutions at which it maintains deposits and/or
other accounts, and such Schedule correctly identifies the name, address and
telephone number of each such depository, the name in which the account is held,
a description of the purpose of the account, and the complete account
number.  Borrower shall not establish any depository or other bank account with
any financial institution (other than the accounts set forth on Section 5.4(k)
of the Borrower’s Disclosure Schedule) without providing Lender with written
notification thereof and providing similar information related thereto.
 
(l)           On the date hereof, its exact legal name (as indicated in the
public record of its jurisdiction of organization), jurisdiction of
organization, organizational identification number, if any, from the
jurisdiction of organization, and the location of its chief executive office and
all other offices or locations out of which it conducts business or operations,
are specified on Section 5.4(l) of the Borrower’s Disclosure Schedule.  It has
furnished to the Lender its Organizational Documents and long-form good standing
certificate as of a date which is within thirty (30) days of the date
hereof.  It is organized solely under the law of the jurisdiction so specified
and has not filed any certificates of domestication, transfer or continuance in
any other jurisdiction.  Except as otherwise indicated on Section 5.4(l) of the
Borrower’s Disclosure Schedule, the jurisdiction of its organization of
formation is required to maintain a public record showing it to have been
organized or formed.  Except as specified on Section 5.4(l) of the Borrower’s
Disclosure Schedule, it has not changed its name, jurisdiction of organization,
chief executive office or sole place of business or its corporate or company
structure in any way (e.g., by merger, consolidation, change in form or
otherwise) within the last five years and has not within the last five years
become bound (whether as a result of merger or otherwise) as a grantor under a
security agreement entered into by another Person, which has not heretofore been
terminated.
 
 
22

--------------------------------------------------------------------------------

 
 
(m)          Borrower shall maintain and keep all of its books and records
concerning the Collateral at its executive offices listed in Section 5.4(l) of
the Borrower’s Disclosure Schedule.
 
(n)           It will not, except  with Lender’s prior written consent and upon
delivery to the Lender of all additional financing statements and other
documents and legal opinions  requested by the Lender to maintain the validity,
perfection and priority of the security interests provided for herein:  (i)
change its jurisdiction of organization or the location of its chief executive
office from that referred to in Section 5.4(l) of the Borrower’s Disclosure
Schedule; or (ii) change its name, identity or organizational structure.
 
(o)           Except pursuant to the terms hereof, none of the Collateral is
subject to any prohibition against encumbering, pledging, hypothecating or
assigning the same or requires notice or consent to Borrower’s doing of the
same.
 
(p)           (i) All Accounts represent complete bona fide transactions which
require no further act under any circumstances on its part to make such Accounts
payable by the Account Debtors, (ii) except as set forth in Section 5.4(p) of
the Borrower’s Disclosure Schedule, no Account is subject to any present, future
contingent offsets or counterclaims, and (iii) no Account represents bill and
hold sales, consignment sales, guaranteed sales, sale or return or other similar
understandings or obligations of any Affiliate or Subsidiary of the applicable
Borrower.  It has not made within the previous twelve (12) months, nor will it
make, any agreement with any Account Debtor for any extension of time for the
payment of any Account, any compromise or settlement for less than the full
amount thereof, any release of any Account Debtor from liability therefor, or
any deduction therefrom except a discount or allowance for prompt or early
payment allowed by it in the ordinary course of its business consistent with
historical practice and as previously disclosed to the Lender in writing.
 
(q)           The additional representations, warranties and covenants set forth
in Section 5(c) of the Loan Agreement Schedule are incorporated herein by
reference and made a part hereof.
 
5.5           Superpriority Administrative Expense Claim; Lien
Priority.  Subject to the Carve-Out, the Obligations of the Borrower to Lender
under the Loan Documents shall constitute, in accordance with Section 364(c)(1)
of the Bankruptcy Code., a supepriority administrative expense claim against the
Borrower and its estate having priority over any and all administrative expense
claims, other secured claims and unsecured claims against the Borrower now
existing or hereafter arising, of any kind or nature whatsoever, including,
without limitation, all administrative expenses of the kind specified in,
arising or ordered under, Sections 105, 326, 328, 330, 331, 364(c), 503(a),
503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726, 1114 or otherwise of the
Bankruptcy Code.  In addition, Lender’s superpriority claim shall be (i) senior
and superior to any other claim, including any other superpriority
administrative expense claim of any kind or nature against the Borrower and its
estate, and (ii) secured by first priority and priming Liens pursuant to
Sections 364(c)(2), (c)(3) and (d)(1) of the Bankruptcy Code.
 
 
23

--------------------------------------------------------------------------------

 
 
SECTION 6. CONDITIONS TO INITIAL LOANS.
 
The obligation of Lender to make the initial Loans up to the Interim Advance
Amount shall be subject to the satisfaction or waiver by Lender, prior thereto
or concurrently therewith, of each of the following conditions precedent:
 
6.1           Loan Documents; Interim Financing Order; Budget.  Each of the Loan
Documents shall have been duly and properly authorized, executed and delivered
by Borrower and the other parties thereto and shall be in full force and effect
as of the date hereof.  The Interim Financing Order shall have been entered by
the Bankruptcy Court not later than September 21, 2012, and such order shall be
in full force and effect and shall not have been reversed, modified, amended,
subject to a pending appeal, stayed or vacated.  On or before the Closing Date,
the Lender shall have received and approved the initial Budget, with such
modifications (if any) as are agreed to by Borrower and Lender.
 
6.2           Representations and Warranties.  Each of the representations and
warranties made by or on behalf of Borrower to Lender in this Agreement and in
other Loan Documents shall be true and correct in all material respects as of
the date hereof, provided that any such representation or warranty that is
qualified by materiality shall be true and correct in all respects as of the
date hereof, and Lender shall have received a certification from a Responsible
Officer of Borrower with respect to the foregoing in form and substance
satisfactory to Lender.
 
6.3           Certified Copies of Formation Documents.  Lender shall have
received from Borrower, certified by a duly authorized officer to be true and
complete on and as of a date which is not more than five (5) Business Days prior
to the Closing Date, a copy of each of the Organizational Documents of Borrower
in effect on such date of certification.
 
6.4           Proof of Action.  Lender shall have received from Borrower a copy,
certified by a duly authorized officer to be true and complete on and as of the
date which is not more than five (5) Business Days prior to the Closing, of the
records of all corporate or limited liability company action taken by Borrower
to authorize (a) its execution and delivery of each of the Loan Documents to
which it is or is to become a party as contemplated or required by this
Agreement, (b) its performance of all of its agreements and obligations under
each of such documents, and (c) the incurring of the Obligations contemplated by
this Agreement.
 
6.5           [INTENTIONALLY OMITTED]
 
6.6           Collateral.  Lender shall have obtained a first priority,
perfected security interest in the Collateral of Borrower.
 
6.7           Insurance.  Lender shall have received evidence of insurance,
additional insured and loss payee endorsements required hereunder and under the
other Loan Documents, in form and substance satisfactory to Lender, and
certificates of insurance policies and/or endorsements naming Lender as
additional insured and loss payee.
 
 
24

--------------------------------------------------------------------------------

 
 
6.8           Validity of Collateral Representation.  Lender shall have received
a statement by the appropriate officers of Borrower which shall represent and
certify the validity of the Collateral.
 
6.9           ACH Agreement.  Lender shall have received from Borrower an
agreement executed by Borrower which irrevocably authorizes Lender to initiate
manual and automatic electronic (debit and credit) entries through the Automated
Clearing House or other appropriate electronic payment system to all deposit
accounts maintained by Borrower, wherever located.
 
6.10         IRS Form 4506.  Lender shall have received from Borrower an
executed Form 4506 to be submitted to the Internal Revenue Service which shall
grant Lender access to Borrower’s tax returns.
 
6.11         IRS Form W-9.  Lender shall have received from Borrower an executed
Form W-9 to be submitted to the Internal Revenue Service which shall allow
Lender to verify Borrower’s tax identification number(s).
 
6.12         Pay Proceeds Letter.  Borrower shall have delivered to Lender a pay
proceeds letter with respect to the disbursement of the proceeds of the initial
Loans in form and substance satisfactory to Lender, which letter shall provide
for, among other things, the payment or reimbursement of all costs and expenses
incurred by Lender in connection with this Agreement and the other Loan
Documents.
 
6.13         No Event of Default.  No event shall have occurred on or prior to
the date of each initial Loan by Lender hereunder and be continuing on the date
of each such initial Loan by Lender hereunder, and no condition shall exist on
the date of each Loan by Lender hereunder, which constitutes an Event of Default
or which would, with notice or the lapse of time, or both, constitute an Event
of Default under this Agreement or any other Loan Document; and, Lender shall
have received a certification from a Responsible Officer with respect to the
foregoing in form and substance satisfactory to Lender.
 
6.14         Additional Deliveries.  Borrower shall have delivered to Lender
such other documents and instruments reasonably requested by Lender, including,
without limitation, the documents set forth on Section 6 of the Loan Agreement
Schedule.
 
SECTION 7. CONDITIONS TO MAKING ADDITIONAL LOANS.
 
The obligations of Lender to make additional Loans hereunder after the initial
Loans described in Section 6 above shall be subject to the satisfaction or
waiver by Lender, prior thereto or concurrently therewith, of each of the
conditions set forth in Section 6 and, in addition, the following conditions
precedent:
 
 
7.1           Final Financing Order.  The Final Financing Order shall have been
entered by the Bankruptcy Court not later than October 15, 2012, and such order
shall be in full force and effect and shall not have been reversed, modified,
amended, subject to a pending appeal, stayed or vacated.
 
 
25

--------------------------------------------------------------------------------

 
 
7.2           Subsequent Budgets.   The Lender shall have received and approved
each and every Budget subsequent to the initial Budget described in Section 6.1
above, with such modifications (if any) as are agreed to by Borrower and Lender.
 
7.3           Material Adverse Effect.  No Material Adverse Effect has occurred
other than the filing of the Chapter 11 Case.
 
7.4           Applications and Compliance.  The application for such Loans shall
have been made by Borrower to Lender in accordance with the applicable
provisions of this Agreement and in compliance with all provisions of this
Agreement.
 
7.5           Representations and Warranties.  Each of the representations and
warranties made by or on behalf of Borrower to Lender in this Agreement or in
other Loan Documents shall have been true and correct in all material respects
when made (provided that any such representation or warranty that is qualified
as to materiality shall be true and correct in all respects), shall, for all
purposes of this Agreement, be deemed to be repeated on and as of the date of
each Loan by Lender hereunder and shall be true and correct in all respects on
and as of each such date, except to the extent that any of such representations
and warranties relate, by the express terms thereof, solely  to a date prior to
the date of each Loan by Lender hereunder, and Lender shall have received a
certification from a Responsible Officer of Borrower with respect to the
foregoing in form and substance satisfactory to Lender.
 
7.6           Performance, etc.  Borrower shall have duly and properly
performed, complied with and observed each of its covenants, agreements and
obligations contained in this Agreement and in any other Loan Documents on the
date of each Loan by Lender hereunder, and Lender shall have received a
certification from a Responsible Officer with respect to the foregoing in form
and substance satisfactory to Lender.  No event shall have occurred on or prior
to the date of each Loan by Lender hereunder and be continuing on the date of
each Loan by Lender hereunder, and no condition shall exist on the date of each
Loan by Lender hereunder, which constitutes an Event of Default or which would,
with notice or the lapse of time, or both, constitute an Event of Default under
this Agreement or any other Loan Document; and, Lender shall have received a
certification from a Responsible Officer with respect to the foregoing in form
and substance satisfactory to Lender.
 
SECTION 8. REPRESENTATIONS AND WARRANTIES.
 
Borrower hereby represents and warrants to Lender, knowing and intending that
Lender shall rely thereon in making the Loans contemplated hereby (each of which
representations and warranties shall be continuing unless expressly made in
relation only to a specific date), that:
 
 
8.1           Existence:
 
(a)           Borrower (i) is a corporation organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) is in good standing in all other jurisdictions
in which it is required to be qualified to do business as a foreign corporation
or limited liability company, (iii) has all requisite corporate or limited
liability company power and authority and full legal right to own or to hold
under lease its properties and to carry on the business as presently engaged and
(iv) Borrower has been issued all required federal, state and local licenses,
certificates or permits necessary, required or appropriate to the operation of
its business.
 
 
26

--------------------------------------------------------------------------------

 
 
(b)           Borrower has corporate or limited liability company power and
authority and has full legal rights to enter into each of the Loan Documents to
which it is a party, and to perform, observe and comply with all of its
agreements and obligations under each of such documents.
 
8.2           No Violation, etc.  The execution and delivery by Borrower of the
Loan Documents to which Borrower is a party, the performance by Borrower of all
of its agreements and obligations under each of such documents, and the
incurring by Borrower of all of the Obligations contemplated by this Agreement,
have been duly authorized by all necessary corporate or limited liability
company actions on the part of Borrower and, if required, its shareholders, and
do not and will not (a) contravene any provision of Borrower’s Organizational
Documents or this Agreement (each as from time to time in effect), (b) conflict
with, or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, or result in the creation of any Lien upon any of
the property of Borrower under, any agreement, mortgage or other instrument to
which Borrower is or may become a party, (c) violate or contravene any provision
of any law, regulation, order, ruling or interpretation thereunder or any
decree, order or judgment or any court or governmental or regulatory authority,
bureau, agency or official (all as from time to time in effect and applicable to
such entity), (d) other than waivers required from Borrower’s landlords, require
any waivers, consents or approvals by any  third party, including any creditors
or trustees for creditors of Borrower, or (e) require any approval, consent,
order, authorization, or license by, or giving notice to, or taking any other
action with respect to, any Governmental Authority.
 
8.3           Binding Effect of Documents, etc.  Borrower has duly executed and
delivered each of the Loan Documents to which Borrower is a party, and each of
the Loan Documents is valid, binding and in full force and effect. The
agreements and obligations of Borrower as contained in each of the Loan
Documents constitute, or upon execution and delivery thereof will constitute,
legal, valid and binding obligations of Borrower, enforceable against Borrower
in accordance with their respective terms, subject, as to the enforcement of
remedies only, to limitations imposed by federal and state laws regarding
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors' rights and remedies generally, and by general principles of law and
equity.
 
 
27

--------------------------------------------------------------------------------

 
 
8.4           No Events of Default.


 
(a)           No Event of Default has occurred and is continuing and no event
has occurred and is continuing and no condition exists that would, with notice
or the lapse of time, or both, constitute an Event of Default.
 
(b)           Borrower is not in default under any Material Contract to which
Borrower is a party or by which Borrower or any property of Borrower is bound,
other than defaults resulting from the filing of the Chapter 11 Case.
 
(c)           Borrower’s execution, delivery and performance of and compliance
with this Agreement and the other Loan Documents  will not, with or without the
passage of time or giving of notice, result in any material violation of law, or
be in conflict with or constitute a default under any term or provision, or
result in the creation of any Lien upon any of Borrower’s  properties or assets
or the suspension, revocation, impairment, forfeiture or nonrenewal, of any
permit, license, authorization or approval applicable to Borrower, or any of its
businesses or operations or any of its assets or properties.
 
8.5           No Governmental Consent Necessary.  No consent or approval of,
giving of notice to, registration with or taking of any other action in respect
of, any Governmental Authority is required with respect to the execution,
delivery and performance by Borrower of this Agreement and the other Loan
Documents to which it is a party, other than approval by the Bankruptcy Court.
 
8.6           No Proceedings.  Except for the Chapter 11 Case and set forth in
Section 8.6 of the Borrower’s Disclosure Schedule, there are no actions, suits,
or proceedings pending or, to the best of Borrower’s knowledge, threatened
against or affecting Borrower in any court or before any Governmental Authority.
 
8.7           No Violations of Laws; Licenses and Permits.  Borrower has
conducted, and is conducting, its Business, so as to comply in all material
respects with all applicable federal, state, county and municipal statutes and
regulations.  Neither Borrower nor any officer, director, manager, member or
shareholder of Borrower is charged with, or so far as is known by Borrower, is
under investigation with respect to, any violation of any such statutes,
regulations or orders, which could have a Material Adverse Effect. Borrower has
been issued all required federal, state and local licenses, certificates or
permits required for the operation of its business.
 
8.8           Use of Proceeds of the Loans.  Proceeds from the Loans shall be
used only for those purposes set forth in this Agreement and pursuant to the
Budget.  No part of the proceeds of the Loans shall be used, directly or
indirectly, for the purpose of purchasing or carrying any margin stock or for
the purpose of purchasing or carrying or trading in any stock under such
circumstances as to involve Borrower in a violation of any statute or
regulation.  In particular, without limitation of the foregoing, no part of the
proceeds from the Loans is intended to be used to acquire any publicly-held
stock of any kind.
 
 
28

--------------------------------------------------------------------------------

 
 
8.9           Financial Statements; Indebtedness.
 
(a)           The balance sheet of Borrower as of March 31, 2012, and the
related statement of operations, stockholders’ equity and cash flows (together
with the related notes) for the year ended March 31, 2012, and the balance sheet
of Borrower as of June 30, 2012 and the related statement of operations,
stockholders’ equity and cash flows (together with the related notes) for the
three (3) month period ended June 30, 2012 (collectively, the “Financial
Statements”) fairly present, as of the date thereof, the financial position of
Borrower, and the results of its operations, cash flows and stockholders’ equity
in all material aspects.


 
(b)           Except as shown on the most recent Financial Statements,
(i)  Borrower has no Indebtedness as of the date hereof which would adversely
affect the financial condition of  Borrower or the Collateral, and (ii) Borrower
has no liabilities, contingent or otherwise, except those which, individually or
in the aggregate, are not material to the financial condition or
operating  results of Borrower.


 
8.10        Changes in Financial Condition.  Since the Balance Sheet Date,
Borrower has not (i) had capital expenditures outside of the ordinary course of
business, (ii) engaged in any transaction with any Affiliate outside the
ordinary course of business, or (iii) engaged in any other transaction outside
of the ordinary course of business.
 
8.11        Equipment.  Borrower shall keep its Equipment in good order and
repair, and in running and marketable condition, ordinary wear and tear
excepted.
 
 
8.12        Taxes and Assessments.
 
(a)           Borrower has paid and discharged when due all taxes, assessments
and other governmental charges which may lawfully be levied or assessed upon its
income and profits, or upon all or any portion of any property belonging to it,
whether real, personal or mixed, to the extent that such taxes, assessment and
other charges have become due.  Except as set forth in Section 8.12(a) of the
Borrower’s Disclosure Schedule, Borrower has filed all tax returns, federal,
state and local, and all related information, required to be filed by it.
 
(b)           Borrower shall make all payments to be made by it hereunder
without any Tax Deduction (as defined below), unless a Tax Deduction is required
by law. If Borrower is aware that it must make a Tax Deduction (or that there is
a change in the rate or the basis of a Tax Deduction), it shall promptly notify
Lender.  If a Tax Deduction is required by law to be made by Borrower, the
amount of the payment due from Borrower shall be increased to an amount which
(after making the Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required. If Borrower is
required to make a Tax Deduction, Borrower shall make the minimum Tax Deduction
allowed by law and shall make any payment required in connection with that Tax
Deduction within the time allowed by law. Within thirty (30) days of making
either a Tax Deduction or a payment required in connection with a Tax Deduction,
Borrower shall deliver to Lender evidence satisfactory to Lender that the Tax
Deduction has been made or (as applicable) the appropriate payment has been paid
to the relevant taxing authority.
 
 
29

--------------------------------------------------------------------------------

 
 
(c)           “Tax Deduction” means a deduction or withholding for or on account
of a Tax from a payment under a Loan Document. “Tax” means any tax, levy,
impost, duty or other charge or withholding of a similar nature, including any
income, franchise, stamp, documentary, excise or property tax, charge or levy
(in each case, including any related penalty or interest).
 
8.13        ERISA.  Borrower is in compliance in all material respects with the
applicable provisions of ERISA and all regulations issued thereunder by the
United States Treasury Department, the Department of Labor and the Pension
Benefit Guaranty Corporation.
 
8.14        Environmental Matters.
 
(a)           Borrower has duly complied with, and its facilities, business
assets, property, leaseholds and equipment are in compliance in all respects
with, the provisions of all Environmental Laws.
 
(b)           Borrower has been issued all required federal, state and local
licenses, certificates or permits required under Environmental Laws for the
operation of its business.
 
8.15        United States Anti-Terrorism Laws; Holding Company Status.
 
(a)           In this Section 8.15:
 
“Anti-Terrorism Law” means each of:  (i) Executive Order No. 13224 of September
23, 2001  Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten To Commit, or Support Terrorism (the “Executive Order”); (ii)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly known
as the USA Patriot Act); (iii) the Money Laundering Control Act of 1986, Public
Law 99-570; and (iv) any similar law enacted in the United States of America
subsequent to December 31, 2004.
 
 
“holding company” has the meaning given to it in the United States Public
Utility Holding Company Act of 1935, and any successor legislation and rules and
regulations promulgated thereunder.
 
 
“investment company” has the meaning given to it in the United States Investment
Company Act of 1940.
 
 
30

--------------------------------------------------------------------------------

 
 
“public utility” has the meaning given to it in the United States Federal Power
Act of 1920.
 
“Restricted Party” means any person listed: (i) in the Annex to the Executive
Order; (ii) on the Specially Designated Nationals and Blocked Persons list
maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury; or (iii) in any successor list to either of the
foregoing.
 
 
(b)           Borrower is not (i) a holding company or subject to regulation
under the United States Public Utility Holding Company Act of 1935; (ii) a
public utility or subject to regulation under the United States Federal Power
Act of 1920; (iii) required to be registered as an investment company or subject
to regulation under the United States Investment Company Act of 1940; or (iv)
subject to regulation under any United States Federal or State law or regulation
that limits its ability to incur or guarantee indebtedness.
 
(c)           To the best of Borrower’s knowledge, Borrower (i) is not, and is
not controlled by, a Restricted Party; (ii) has not received funds or other
property from a Restricted Party; and (iii) is not in breach of and is not the
subject of any action or investigation under any Anti-Terrorism Law.
 
(d)           Borrower has taken reasonable measures to ensure compliance with
the Anti-Terrorism Laws.
 
8.16        Customers and Vendors.  Except as set forth in Section 8.16 of the
Borrower’s Disclosure Schedule, there are no disputes with any customers,
suppliers, manufacturers, vendors and independent contractors of Borrower in
excess of $5,000 in the aggregate with any such party.
 
8.17        Representations, Warranties and Covenants Concerning the
Collateral.  The representations and warranties of Borrower set forth in Section
5.4 hereof are incorporated in this Section 8.17 by reference.
 
8.18        Books and Records.  Borrower maintains its chief executive office
and its books and records related to its Accounts, Inventory and all other
Collateral at its address set forth in Section 5.4(l) of Borrower’s Disclosure
Schedule.
 
8.19        [INTENTIONALLY DELETED]
 
8.20        Changes. Since the Balance Sheet Date, except as disclosed in
Section 8.20 of Borrower’s Disclosure Schedule, with respect to Borrower, there
has not been:
 
(a)           any change in its business, assets, liabilities, condition
(financial or otherwise), properties, operations or prospects, which,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect;
 
 
31

--------------------------------------------------------------------------------

 
 
(b)          any resignation or termination of any of its officers, key
employees or groups of employees;
 
(c)          any change, except in the ordinary course of business, in its
contingent obligations by way of guaranty, endorsement, indemnity, warranty or
otherwise;
 
(d)          any damage, destruction or loss, whether or not covered by
insurance, which has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;
 
(e)           any waiver by it of a valuable right or of a material debt owed to
it;
 
(f)           any direct or indirect  loans made by it to any of its
stockholders, managers, employees, officers or directors, other than advances
made in the ordinary course of business;
 
(g)          any material change in any compensation arrangement or agreement
with any employee, manager, officer, director or equity holder;
 
(h)          any declaration or payment of any dividend or other distribution of
its assets;
 
(i)           any labor organization activity related to it;
 
(j)           any debt, obligation or liability incurred, assumed or guaranteed
by it, except those for immaterial amounts and for current liabilities incurred
in the ordinary course of business;
 
(k)           any sale, assignment, transfer, abandonment or other disposition
of any Collateral other than Inventory in the ordinary course of business;
 
(l)           any change in any Material Contract to which it is a party or by
which it is bound which, either individually or in the aggregate, has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;
 
(m)          any other event or condition of any character that, either
individually or in the aggregate, has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or
 
(n)           any arrangement or commitment by it to do any of the acts
described in subsection (a) through (m) of this Section 8.20.
 
8.21        Intellectual Property.
 
(a)           Except for Permitted Encumbrances, (1) Borrower holds all
Intellectual Property that it owns free and clear of all Liens and restrictions
on use or transfer, whether or not recorded, and has sole title to and ownership
of or has the full, exclusive (subject to the rights of its licensees) right to
use in its field of business such Intellectual Property; and Borrower holds all
Intellectual Property that it uses but does not own under valid licenses or
sub-licenses from others; (2) the use of the Intellectual Property by Borrower
does not, to the knowledge of Borrower, violate or infringe on the rights of any
other Person; (3) Borrower has  not received any notice of any conflict between
the asserted rights of others and Borrower with respect to any Intellectual
Property; (4) Borrower has used its commercially reasonable best efforts to
protect its rights in and to all Intellectual Property; (5) Borrower is in
compliance with all material terms and conditions of its agreements relating to
the Intellectual Property; (6) Borrower is not, and since the Balance Sheet Date
has not been, a defendant in any action, suit, investigation or proceeding
relating to infringement or misappropriation by Borrower of any Intellectual
Property nor has Borrower been notified of any alleged claim of infringement or
misappropriation by Borrower of any Intellectual Property; (7) to the knowledge
of Borrower, none of the products or services Borrower is researching,
developing, proposes to research and develop, make, have made, use, or sell,
infringes or misappropriates any Intellectual Property right of any third party;
(8) none of the trademarks and service marks used by Borrower, to the knowledge
of Borrower, infringes the trademark or service mark rights of any third party;
and (9) to Borrower’s knowledge, none of the material processes and formulae,
research and development results and other know-how relating to Borrower's
business, the value of which to Borrower is contingent upon maintenance of the
confidentiality thereof, has been disclosed to any Person other than Persons
bound by written confidentiality agreements.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           Section 8.21 of Borrower’s Disclosure Schedule sets forth a true
and complete list of (i) all Intellectual Property owned or claimed by Borrower,
together with any and all registration or application numbers for any
Intellectual Property filed or issued by any Intellectual Property registry (and
in the case of any and all domain names registered by or on behalf of Borrower,
the name of the registrar(s) thereof) and (ii) all Intellectual Property
licenses which are either material to the business of Borrower or relate to any
material portion of Borrower’s Inventory, including licenses for standard
software having a replacement value of more than $10,000.  None of such
Intellectual Property licenses are reasonably likely to be construed as an
assignment of the licensed Intellectual Property to Borrower. Borrower shall
update such Section 8.21 of the Borrower’s Disclosure Schedule upon each new
claim, use, registration or application of or for Intellectual Property by
Borrower, and upon Borrower becoming the licensee under any license described in
the foregoing clause (b)(ii).
 
8.22        Employees.  Borrower has no collective bargaining agreements with
any of its employees.  There is no labor union organizing activity pending or,
to Borrower’s knowledge, threatened with respect to Borrower.  Except as set
forth in Section 8.22 of the Borrower’s Disclosure Schedule, Borrower is not a
party to or bound by any currently effective deferred compensation arrangement,
bonus plan, incentive plan, profit sharing plan, retirement agreement or other
employee compensation plan or agreement.  To Borrower’s knowledge, no employee
of Borrower, nor any consultant with whom Borrower has contracted, is in
violation of any material term of any employment contract or any other contract
relating to the right of any such individual to be employed by, or to contract
with, Borrower or to receive any benefits; and, to  Borrower’s knowledge, the
continued employment by Borrower of its present employees, and the performance
of Borrower’s contracts with its independent contractors, will not result in any
such violation.  Except for employees who have a current effective employment
agreement with Borrower, as set forth in Section 8.22 of the Borrower’s
Disclosure Schedule, no employee of Borrower has been granted the right to
continued employment by Borrower or to any material compensation following
termination of employment with Borrower.  Borrower is not aware that any
officer, director, manager, partner, key employee or group of employees intends
to terminate his, her or their employment with Borrower, nor does Borrower have
a present intention to terminate any of the same.
 
 
33

--------------------------------------------------------------------------------

 
 
8.23        Tax Status.  Borrower (i) has made or filed all federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are shown or determined to be due on
such returns, reports and declarations, except those being contested in good
faith and for which it has set aside on its books a provision in the amount of
such taxes being contested in good faith and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes payable by Borrower claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Borrower know of
no basis for any such claim.
 
8.24        Representations and Warranties; True, Accurate and Complete.  None
of the representations, certificates, reports, warranties or statements now or
hereafter made or delivered to Lender pursuant hereto or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby
contains or will contain any untrue statement of a material fact, or omits or
will omit to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances in which they are
made, not misleading.
 
8.25        Fees; Brokers; Finders.  There are no fees, commissions or other
compensation due to any third party acting on behalf of or at the direction of
Borrower in connection with the Loan Documents, except as set forth on Section
8.25 of the Borrower’s Disclosure Schedule.  All negotiations relative to the
Loan Documents, and the transactions contemplated thereby, have been carried on
by the Borrower with the Lender without the intervention of any other person or
entity acting on behalf of the Borrower, and in such manner as not to give rise
to any claim against the Borrower or the Lender for any finder's fee, brokerage
commission or like payment due to any third party acting on behalf of or at the
direction of Borrower, and if any such fee, commission or payment is payable, it
shall be the sole responsibility of the Borrower and the Borrower shall pay, and
indemnify the Lender for, the same.
 
8.26        Budget.  Each Budget delivered to Lender shall have been prepared by
Borrower on a reasonable basis and in good faith, and shall have been based on
assumptions believed by Borrower to be reasonable at the time made and upon the
best information then reasonably available to Borrower, and Borrower shall not
be aware of any facts or information that would lead it to believe that such
Budget is incorrect or misleading in any material respect.
 
8.27        Administrative Priority; Lien Priority.  The Obligations of Borrower
to Lender under the Loan Documents at all times shall constitute allowed
superpriority administrative expense claims against the Borrower and its estate
in the Chapter 11 Case estate having priority over any and all administrative
expense claims, other secured claims and unsecured claims against the Borrower
now existing or hereafter arising, of any kind or nature whatsoever, including,
without limitation, all administrative expenses of the kind specified in,
arising or ordered under, Sections 105, 326, 328, 330, 331, 364(c), 503(a),
503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726, 1114 or otherwise of the
Bankruptcy Code.  In addition, Lender’s superpriority claim shall be (i) senior
and superior to any other claim, including any other superpriority
administrative expense claim of any kind or nature against the Borrower and its
estate, and (ii) secured by first priority priming Liens pursuant to Sections
364(c)(2), (c)(3) and (d)(1) of the Bankruptcy Code.
 
 
34

--------------------------------------------------------------------------------

 
 
8.28        Financing Orders.  On the Closing Date, the Interim Financing Order
is, and upon entry of the Final Financing Order, the Final Financing Order shall
be, in full force and effect and have not been reversed, vacated, modified,
amended, subject to a stay or a pending appeal, or stayed, or stayed.
 
8.29        Chapter 11 Case.  The Chapter 11 case was commenced on the Petition
Date in accordance with applicable law and proper notice thereof and has not
been dismissed as of the date of this Agreement.  The motion for approval of
this Agreement was proper and sufficient pursuant to the Bankruptcy Code, the
Bankruptcy Rules and the rules and procedures of the Bankruptcy Court.
 
SECTION 9. AFFIRMATIVE COVENANTS.
 
Until the indefeasible payment and satisfaction in full of all Obligations and
the termination of this Agreement, Borrower hereby covenants and agrees as
follows:
 
 
9.1           Notify Lender.  Borrower shall promptly, and in any event within
three (3) Business Days of any determining of the following,  inform Lender (a)
if any one or more of the representations and warranties made by Borrower in
this Agreement or in any document related hereto shall no longer be entirely
true, accurate and complete in any respect, (b) of all material adverse
information relating to the financial condition of Borrower; (c) of any material
return of Inventory; (d) of any loss, damage or destruction of any of the
Collateral; (e) the occurrence of an Event of Default or a Material Adverse
Effect; and (f) of any other events or occurrences set forth in Section 7(a) of
the Loan Agreement Schedule.
 
9.2           Change in Ownership, Directors, Managers or Officers.  Borrower
shall promptly notify Lender of any changes in Borrower’s managers, directors
and/or officers and in the ownership of Borrower.
 
9.3           Pay Taxes and Liabilities; Comply with Agreement.  Borrower shall
promptly pay, when due, or otherwise discharge, all Indebtedness, sums and
liabilities of any kind now or hereafter owing by Borrower to its employees as
wages or salaries or to Lender and Governmental Authorities however created,
incurred, evidenced, acquired, arising or payable, including, without
limitation, the Obligations, income taxes, excise taxes, sales and use taxes,
license fees, and all other taxes with respect to any of the Collateral, or any
wages or salaries paid by Borrower or otherwise, unless the validity of which
are being contested in good faith by Borrower by appropriate proceedings,
provided that Borrower shall have maintained reasonably adequate reserves and
accrued the estimated liability on Borrower’s balance sheet for the payment of
same.
 
9.4           Observe Covenants, etc.  Borrower shall observe, perform and
comply with the covenants, terms and conditions of this Agreement and the other
Loan Documents.
 
 
35

--------------------------------------------------------------------------------

 
 
9.5           Maintain Corporate Existence and Qualifications.  Borrower shall
maintain and preserve in full force and effect, its corporate existence and
rights, franchises, licenses and qualifications necessary to continue its
business, and comply with all applicable statutes, rules and regulations
pertaining to the operation, conduct and maintenance of its existence and
business including, without limitation, all federal, state and local laws
relating to benefit plans, environmental safety, or health matters, and
hazardous or liquid waste or chemicals or other liquids (including use, sale,
transport and disposal thereof).
 
9.6           Financial Reports and Other Information.  Borrower shall deliver
or cause to be delivered to Lender:
 
(a)           Reports.   The financial reports and other information set forth
on Section 7(b) of the Loan Agreement Schedule, on the dates set forth
therein.  The Borrower shall further comply with all its covenants set forth
therein.
 
(b)           Notice of Litigation, Judgments, Environmental, Health or Safety
Complaints.
 
(i)           Immediately after commencement thereof, notice in writing of all
litigation and of all proceedings before any Governmental Authority affecting
the Borrower or any of its assets;
 
(ii)          Within three (3) Business Days thereafter, written notice to
Lender of the entry of any judgment or the institution of any lawsuit or of
other legal or equitable proceedings or the assertion of any crossclaim or
counterclaim seeking monetary damages from Borrower in an amount exceeding
$25,000; and
 
(iii)         Within three (3) Business Days thereafter, notice or copies if
written of all claims, complaints, orders, citations or notices, whether formal
or informal, written or oral, from a governmental body or private person or
entity, relating to air emissions, water discharge, noise emission, solid or
liquid waste disposal, hazardous waste or materials, or any other environmental,
health or safety matter, which adversely affect Borrower.  Such notices shall
include, among other information, the name of the party who filed the claim, the
potential amount of the claim, and the nature of the claim.
 
(c)           Other Information.  Upon demand,
 
(i)           Certificates of insurance for all policies of insurance to be
maintained by Borrower pursuant hereto;
 
(ii)          All information received by Borrower affecting the financial
status or condition of any Account Debtor or the payment of any Account,
including but not limited to, invoices, original orders, shipping and delivery
receipts; and
 
(iii)         An estoppel certificate executed by an authorized officer of
Borrower indicating that there then exists no Event of Default and no event
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default.
 
 
36

--------------------------------------------------------------------------------

 
 
(d)           Additional Information.  From time to time, such other information
as Lender may reasonably request, including financial projections and cash flow
analysis.
 
9.7           Comply with Laws.  Borrower shall comply with the requirements of
all applicable laws, rules, regulations and orders of any Governmental
Authority, compliance with which is necessary to maintain its corporate
existence or the conduct of its business or non-compliance with which would
adversely affect in any respect its ability to perform its obligations or any
security given to secure its obligations.
 
9.8           Insurance Required.
 
(a)           Borrower shall cause to be maintained, in full force and effect on
all property of Borrower including, without limitation, all Inventory and
Equipment, insurance in such amounts against such risks as is reasonably
satisfactory to Lender, including, but without limitation, business
interruption, liability, fire, boiler, theft, burglary, pilferage, vandalism,
malicious mischief, loss in transit, and hazard insurance and, if as of the date
hereof, any of the leased real property of Borrower is in an area that has been
identified by the Secretary of Housing and Urban Development as having special
flood or mudslide hazards, and on which the sale of flood insurance has been
made available under the National Flood Insurance Act of 1968, then Borrower
shall maintain flood insurance.  Said policy or policies shall:
 
(i)           Be in a form and with insurers which are satisfactory to Lender;
 
(ii)          Be for such risks, and for such insured values as Lender or its
assigns may reasonably require in order to replace the property in the event of
actual or constructive total loss;
 
(iii)         Designate Lender as additional insured and loss payee as Lender’s
interest may from time to time appear;
 
(iv)          Contain a “breach of warranty clause” whereby the insurer agrees
that a breach of the insuring conditions or any negligence by Borrower or any
other person shall not invalidate the insurance as to Lender and its assignee;
 
(v)          Provide that they may not be canceled or altered without thirty
(30) days prior written notice to Lender; and
 
(vi)         Upon demand, be delivered to Lender.
 
(b)           Borrower shall obtain such additional insurance as Lender may
reasonably require.
 
 
37

--------------------------------------------------------------------------------

 
 
(c)           Borrower shall, in the event of loss or damage, forthwith notify
Lender and file proofs of loss with the appropriate insurer.  Borrower hereby
authorizes Lender to endorse any checks or drafts constituting insurance
proceeds.
 
(d)           Borrower shall forthwith upon receipt of insurance proceeds
endorse and deliver the same to Lender.
 
(e)           In no event shall Lender be required either to (i) ascertain the
existence of or examine any insurance policy or (ii) advise Borrower in the
event such insurance coverage shall not comply with the requirements of this
Agreement.
 
9.9           Condition of Collateral; No Liens.  Borrower shall maintain all
Collateral in good condition and repair at all times, and preserve it against
any loss, damage, or destruction of any nature whatsoever relating to said
Collateral or its use, and keep said Collateral free and clear of any Liens,
except for the Permitted Encumbrances, and shall not permit Collateral to become
a fixture to real estate or accessions to other personal property.
 
9.10         Payment of Proceeds.  Borrower shall forthwith upon receipt of all
proceeds of Collateral, pay such proceeds (insurance or otherwise) up to the
amount of the then-outstanding Obligations over to Lender for application
against the Obligations in such order and manner as Lender may elect.
 
9.11         Records.  Borrower shall at all times keep accurate and complete
records of its operations, of the Collateral and the status of each Account,
which records shall be maintained at its executive offices as set forth on
Section 5.4(l) of Borrower’s Disclosure Schedule.
 
9.12         Delivery of Documents.  If any proceeds of Accounts shall include,
or any of the Accounts shall be evidenced by, notes, trade acceptances or
instruments or documents, or if any Inventory is covered by documents of title
or chattel paper, whether or not negotiable, then Borrower waives protest
regardless of the form of the endorsement.  If Borrower fails to endorse any
instrument or document, Lender is authorized to endorse it on Borrower’s behalf.
 
9.13         United States Contracts.  Section 7(c) of the Loan Agreement
Schedule is hereby incorporated by reference and made a part hereof.
 
9.14         Name Changes; Location Changes.
 
(a)           Borrower shall promptly notify Lender if Borrower is known by or
conducting business under any names other than those set forth in this
Agreement.
 
(b)           Borrower shall deliver not less than twenty (20) Business Days
prior written notice to Lender if Borrower intends to conduct any of its
business or operations at or out of offices or locations other than those set
forth in this Agreement, or if it changes the location of its chief executive
office or the address at which it maintains its books and records.
 
 
38

--------------------------------------------------------------------------------

 
 
9.15         Further Assurances.  Borrower shall at any time or from time to
time upon request of Lender take such steps and execute and deliver such
Financing Statements and other documents all in the form of substance
satisfactory to Lender relating to the creation, validity or perfection of the
security interests provided for herein, under the UCC or which are reasonably
necessary to effectuate the purposes and provisions of this Agreement.
Borrower  shall defend the right, title and interest of Lender in and to the
Collateral against the claims and demands of all Persons whomsoever, and take
such actions, including (i) all actions necessary to grant Lender “control” of
any Investment Property, Deposit Accounts, Letter-of-Credit Rights or Electronic
Chattel Paper owned by it, with any agreements establishing control to be in
form and substance satisfactory to Lender, (ii) the prompt (but in no event
later than three (3) Business Days following Lender’s request therefor) delivery
to Lender of all original Instruments, Chattel Paper, negotiable Documents and
certificated Securities owned by it (in each case, accompanied by stock powers,
allonges or other instruments of transfer executed in blank), (iii) notification
of Lender’s interest in Collateral at Lender’s request, and (iv) the institution
of litigation against third parties as shall be prudent in order to protect and
preserve Borrower’s and/or Lender’s respective and several interests in the
Collateral.
 
9.16         Indemnification.  Borrower shall indemnify, protect, defend and
save harmless Lender, as well as Lender's directors, officers, trustees,
employees, agents, attorneys, members and shareholders (hereinafter referred to
collectively as the “Indemnified Parties” and individually as an “Indemnified
Party”) from and against (a) any and all losses, damages, expenses or
liabilities of any kind or nature and from any suits, claims or demands, by
third parties (including, without limitation, claims of brokers and finders),
including reasonable counsel fees incurred in investigating or defending such
claim, suffered by any of them and caused by, relating to, arising out of,
resulting from, or in any way connected with the Loans, the transactions
contemplated herein and the Loan Documents, and (b) any and all losses, damages,
expenses or liabilities sustained by Lender in connection with any Environmental
Liabilities and Costs, except in the case of (a) or (b), to the extent any such
losses, damages, expenses or liabilities, suits, claims or demands result from
the gross negligence or willful misconduct of Lender as determined by a final
order of the Bankruptcy Court. In case any action shall be brought against an
Indemnified Party based upon any of the above and in respect to which indemnity
may be sought against Borrower, the Indemnified Party against whom such action
was brought shall promptly notify Borrower in writing, and Borrower shall assume
the defense thereof, including the employment of counsel selected by Borrower
and reasonably satisfactory to the Indemnified Party, the payment of all costs
and expenses and the right to negotiate and consent to settlement.  Upon
reasonable determination made by the Indemnified Party, the Indemnified Party
shall have the right to employ separate counsel in any such action and to
participate in the defense thereof; provided, however, that the Indemnified
Party shall pay the costs and expenses incurred in connection with the
employment of separate counsel.  Borrower shall not be liable for any settlement
of any such action effected without its consent, but if settled with Borrower’s
consent, or if there be a final judgment for the claimant in any such action,
Borrower agrees to indemnify and save harmless said Indemnified Party against
whom such action was brought from and against any loss or liability by reason of
such settlement or judgment, except as otherwise provided above. The provisions
of this Section shall survive the termination of this Agreement and the final
repayment of the Obligations.
 
9.17         Additional Covenants.  The terms and provisions of Section 8 of the
Loan Agreement Schedule are incorporated herein by reference and made a part
hereof.
 
 
39

--------------------------------------------------------------------------------

 
 
SECTION 10.  NEGATIVE COVENANTS.
 
Until payment and satisfaction in full of all Obligations and the termination of
this Agreement, Borrower hereby covenants and agrees as follows:
 
 
10.1           Change of Control; No Creation of Subsidiaries.  Borrower will
not consolidate with, merge with, or acquire the stock or a material portion of
the assets of any person, firm, joint venture, partnership, corporation, or
other entity, whether by merger, consolidation, purchase of stock or otherwise
if any such action results in a Change of Control (as defined below). Borrower
will not create or permit to exist any Subsidiary unless such new Subsidiary is
a wholly-owned Subsidiary and is designated by Lender as either a co-borrower or
guarantor hereunder and such Subsidiary shall have entered into all such
documentation required by Lender, including, without limitation, to grant to
Lender a first priority perfected security interest in substantially all of such
Subsidiary’s assets to secure the Obligations.  In addition, Borrower will not
acquire a material portion of the assets of any entity in a manner that is not
addressed by the foregoing provisions of this Section 10.1 if such action would
impair Lender’s rights hereunder or in the Collateral.
 
A “Change of Control” shall be deemed to have occurred if:
 
 
(i)           any “Person,” which shall mean a “person” as such term is used in
Sections 13(d) and 14(d) of the 1934 Act, other than Persons that are holders of
voting securities  of the Borrower as of the date of the execution of this
Agreement, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of securities of Borrower representing
50% or more of the combined voting power of Borrower’s then outstanding voting
securities;
 
(ii)           individuals, who at the Closing Date constitute the Board of
Directors  or the managers of Borrower, and any new director or manager whose
election by the Board of Directors or managers of Borrower, or whose nomination
for election by Borrower’s equity holders, was approved by a vote of at least
one-half (1/2) of the directors or managers then in office (other than in
connection with a contested election), cease for any reason to constitute at
least a majority of the Board of Directors or managers of Borrower;
 
(iii)           the stockholders or members of Borrower approve (I) a plan of
complete liquidation of Borrower or (II) the sale or other disposition by
Borrower of all or substantially all of Borrower’s assets; or
 
 
40

--------------------------------------------------------------------------------

 
 
(iv)           a merger or consolidation of Borrower with any other entity is
consummated, other than:
 
 
(A) 
a merger or consolidation which results in the voting securities of Borrower
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the surviving
entity's outstanding voting securities immediately after such merger or
consolidation; or



 
 
(B)  
a merger or consolidation which would result in the directors or managers of
Borrower (who were directors or managers immediately prior thereto) continuing
to constitute more than 50% of all directors or managers of the surviving entity
immediately after such merger or consolidation.



 
In this paragraph (iv), “surviving entity” shall mean only an entity in which
all of Borrower’s equity holders immediately before such merger or consolidation
(determined without taking into account any equity holders properly exercising
appraisal or similar rights) become equity holders by the terms of such merger
or consolidation, and the phrase “directors or managers of Borrower (who were
directors or managers immediately prior thereto)” shall include only individuals
who were directors or managers of Borrower at the Closing Date.
 


 
10.2           Disposition of Assets or Collateral.  Borrower will not sell,
lease, transfer, convey, or otherwise dispose of any or all of its assets or
Collateral, other than the sale of Inventory in the ordinary course of business
or the sale of Equipment in accordance with Section 5.4(e) hereof.
 
10.3           Other Liens.  Borrower will not incur, create or permit to exist
any Lien on any of its property or assets, whether now owned or hereafter
acquired, except for (a) those Liens in favor of Lender created by this
Agreement and the other Loan Documents; and (b) the Permitted Encumbrances.
 
10.4           Other Liabilities.  Borrower will not incur, create, assume, or
permit to exist, any Indebtedness or liability on account of either borrowed
money or the deferred purchase price of property, except (i) Obligations to
Lender, (ii) debt expressly subordinated to Borrower’s Obligations to Lender
pursuant to a subordination agreement in form and substance satisfactory to
Lender or (iii) Indebtedness incurred in connection with any of the Permitted
Encumbrances.
 
10.5           Payment of Claims.  Prior to the date on which all obligations
have been fully and indefeasibly paid and satisfied, Borrower shall not pay any
administrative expenses except (i) Obligations due and payable, (ii)
administrative expense incurred in the ordinary course of Borrower’s Business as
contemplated by this Agreement and the Budget, and (iii) allowed professional
fees and expenses approved by the Bankruptcy Court, provided, that, after an
Event of Default, such allowed professional fees and expenses approved by the
Bankruptcy Court shall be subject to the Carve-Out.
 
 
41

--------------------------------------------------------------------------------

 
 
10.6           Loans.  Borrower will not make any loans to any Person, other
than advances to employees of Borrower in the ordinary course of business, with
outstanding advances to any employee not to exceed $4,000 in the aggregate at
any time.
 
10.7           Guaranties.  Borrower will not assume, guaranty, endorse,
contingently agree to purchase or otherwise become liable upon the obligation of
any Person, except by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business.
 
10.8           Transfers of Notes or Accounts.  Borrower will not sell, assign,
transfer, discount or otherwise dispose of any Accounts or any promissory note
payable to Borrower, with or without recourse.
 
10.9           Dividends.  Borrower will not declare or pay any cash dividend,
make any distribution on, redeem, retire or otherwise acquire directly or
indirectly, any of its Equity Interests without the prior written consent of
Lender.
 
10.10         Payments to Affiliates.  Except as set forth in Section 10.10 of
the Borrower’s Disclosure Schedule, or as otherwise approved by Lender in
writing in advance, Borrower shall not make any payments of cash or other
property to any Affiliate.
 
10.11         Modification of Documents.  Borrower will not change, alter or
modify, or permit any change, alteration or modification of its Organizational
Documents in any manner that might adversely affect Lender’s rights hereunder as
a secured lender or its Collateral without Lender's prior written consent.
 
10.12         Change Business or Name.  Borrower will not engage in any business
other than the Business, or change its names as it appears in the official
filings of its state of organization.
 
10.13         Settlements.  Other than in the ordinary course of its business,
Borrower will not compromise, settle or adjust any claims in any amount relating
to any of the Collateral, without the prior written consent of Lender.
 
SECTION 11. EVENTS OF DEFAULT.
 
The occurrence of any of the following shall constitute an event of default
(hereinafter referred to as an “Event of Default”):
 
 
11.1           Failure to Pay.  The failure by Borrower to pay, when due, (a)
any payment of principal, interest or other charges due and owing to Lender
pursuant to any obligations of Borrower to Lender including, without limitation,
those Obligations arising pursuant to this Agreement or any Loan Document, or
under any other agreement for the payment of monies then due and payable to
Lender, or (b) any taxes due to any Governmental Authority from and after the
Petition Date.
 
 
42

--------------------------------------------------------------------------------

 
 
11.2           Failure of Insurance.  Failure of one or more of the insurance
policies required hereunder to remain in full force and effect; failure on the
part of Borrower to pay or cause to be paid all premiums when due on the
insurance policies pursuant to this Agreement; failure on the part of Borrower
to take such other action as may be requested by Lender in order to keep said
policies of insurance in full force and effect until all Obligations have been
indefeasibly paid in full; and failure on the part of Borrower to execute any
and all documentation required by the insurance companies issuing said policies
to effectuate said assignments.
 
11.3           Failure to Perform.  Borrower’s failure to perform or observe any
covenant, term or condition of this Agreement or in any other Loan Document.
 
11.4           Cross Default.  Borrower’s default under any agreement or
contract with a third party from and after the Petition Date which default would
result in an aggregate liability to the Borrower in in excess of $1,500.
 
11.5           False Representation or Warranty.  Borrower shall have made any
statement, representation or warranty in this Agreement or in any other Loan
Document to which Borrower is a party or in a certificate executed by Borrower
incident to this Agreement, which is at any time found to have been false in any
material respect at the time such representation or warranty was made.
 
11.6           Surcharge of Lender or Collateral.  The filing by Borrower of any
motion or proceeding that could reasonably be expected  to result in impairment
of Lender’s rights under this Agreement, including any motion to surcharge the
Lender or the Collateral under Section 506(c) of the Bankruptcy Code.
 
11.7           Claims Against Lender.  The filing of a motion by the Borrower
seeking to challenge the Lender’s Liens under the Loan Documents or otherwise
commencing any cause of action against the Lender.
 
11.8           Judgments; Levies.  Judgments or attachments aggregating in
excess of $10,000 at any given time are obtained against Borrower which remain
unstayed for a period of ten (10) days or are enforced.
 
11.9           Change in Condition.  There occurs any event or a change in the
condition or affairs, financial or otherwise, of Borrower which, in the
reasonable opinion of Lender, impairs Lender's security or the ability of
Borrower to discharge its obligations hereunder or any other Loan Document or
which impairs the rights of Lender in Borrower’s Collateral.
 
11.10         Environmental Claims.  Lender determines that any Environmental
Liabilities and Costs or Environmental Lien with respect to Borrower will have a
potentially adverse effect on the financial condition of Borrower or on the
Collateral.
 
 
43

--------------------------------------------------------------------------------

 
 
11.11         Failure to Notify.  If at any time Borrower fails to provide
Lender immediately with notice or copies, if written, of all complaints, orders,
citations or notices with respect to environmental, health or safety complaints.
 
11.12         Failure to Deliver Documentation.  Borrower shall fail to obtain
and deliver to Lender any other documentation required to be signed or obtained
as part of this Agreement, or shall have failed to take any reasonable action
requested by Lender to perfect, protect, preserve and maintain the security
interests and Lien on the Collateral provided for herein.
 
11.13         Change of Control.  Borrower undergoes a Change of Control.
 
11.14         Dissolution; Maintenance of Existence.  Borrower is dissolved, or
Borrower fails to maintain its corporate existence in good standing, or the
usual business of Borrower ceases or is suspended in any respect.
 
11.15         Indictment.  The indictment of Borrower or any director or
Responsible Officer of Borrower under any criminal statute, or commencement of
criminal or civil proceedings against  Borrower, pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture of
any portion of the property of Borrower.
 
11.16         Tax Liens.  The filing of a Lien for any unpaid taxes filed by any
Governmental Authority against Borrower or any of its assets.
 
11.17         Challenge to Validity of Loan Documents.  Borrower attempts to
terminate, or challenges the validity of, or its liability under, this Agreement
or any other Loan Document, or any proceeding shall be brought to challenge the
validity, binding effect of any Loan Document, or any Loan Document ceases to be
a valid, binding and enforceable obligation of Borrower.
 
11.18         Other Events of Default.  Any events and/or occurrences set forth
on Section 9 of the Loan Agreement Schedule.
 
11.19         Entry of Final Financing Order.  The Final Financing Order has not
been entered by the Bankruptcy Court on or before October 15, 2012.
 
11.20         Exclusive Periods.  Expiration or termination of Borrower’s
exclusive periods to file and confirm a plan of reorganization.
 
11.21         Financing Orders Modification.  The Borrower (except following the
Lender’s prior written request or with the Lender’s prior written consent, which
consent shall not be implied from any other action, inaction or acquiescence of
the Lender) shall file a motion with the Bankruptcy Court or any other court
with jurisdiction in the matter seeking an order, or an order is otherwise
entered, modifying, reversing, revoking, staying, rescinding, vacating or
amending the Financing Orders or any of the Loan Documents.
 
11.22         Plan of Reorganization.  The Borrower shall file, or any other
Person shall obtain Bankruptcy Court approval of a disclosure statement or a
plan of reorganization which does not provide for the full, final and
irrevocable payment of all Obligations of the Borrower to the Lender upon the
effectiveness of such plan, unless the Lender has expressly joined in or
consented to such plan in writing.
 
 
44

--------------------------------------------------------------------------------

 
 
11.23         Claim or Lien Allowance.  The Borrower shall file any motion or
application, or the Bankruptcy Court allows the motion or application of any
other Person, which seeks approval for the allowance of any claim, lien,
security interest ranking equal or senior in priority to the claims or Liens
granted to Lender under the Financing Orders or the Loan Documents or any such
equal or prior claim, lien or security interest shall be established in any
manner.
 
11.24         Financing Orders Effectiveness.  Either of the Financing Orders
shall cease to be in full force and effect after the date of entry thereof
(whether due to modification, reversal, revocation, remand, stay rescission,
vacation, amendment of otherwise).
 
11.25         Conversion or Dismissal of Chapter 11 Case.  The entry of an order
converting the Chapter 11 Case to a case under Chapter 7 of the Bankruptcy Code,
or dismissing the Chapter 11 Case.
 
11.26         Appointment of Trustee.  A custodian or a trustee or examiner with
special powers is appointed pursuant to Section 1104 of the Bankruptcy code for
the Borrower or any of its properties.
 
11.27         Adequate Protection to Creditors.  If any creditor of the Borrower
receives any adequate protection payment which is not fully acceptable to Lender
in its sole discretion; or any Lien is granted as adequate protection other than
as set forth in the Financing Orders.
 
11.28         Automatic Stay Lift.  The entry of an order by the Bankruptcy
Court (i) which provides relief from the automatic stay otherwise imposed by
Section 362 of the Bankruptcy Code with respect to any Material Contract, (ii)
allowing a third party to proceed against any material assets of Material
Contracts of the Borrower, (iii) staying or otherwise prohibiting the
prosecution of any enforcement action by Lender, or (iv) otherwise affecting the
Liens, claims, rights and remedies of Lender.
 
SECTION 12. REMEDIES.
 
12.1           Remedies.  After the occurrence of an Event of Default and upon
five (5) Business Days’ notice to the Borrower, the Pre-Petition Lender and any
official committee appointed in the Chapter 11 Case, and provided, that, the
Borrower fails to cure the Event of Default prior to the expiration of the
aforesaid five (5) Business Days’ notice, Lender may exercise any or all of the
following rights and remedies in its sole discretion, and the automatic stay
provided under Section 362 of the Bankruptcy Code shall be deemed lifted or
modified to the extent necessary to allow Lender to take the actions described
in this Section, or under any of the Loan Documents, without further notice or a
hearing, and the Borrower waives all rights with respect to such action by
Lender:
 
 
45

--------------------------------------------------------------------------------

 
 
(a)           Lender shall have all rights and remedies provided in this
Agreement, any of the other Loan Documents, the UCC or other applicable law, all
of which rights and remedies may be exercised without notice to Borrower, all
such notices being hereby waived, except the notice as is expressly provided for
in the introductory paragraph of this Section 12.1.  All rights and remedies of
Lender are cumulative and not exclusive and are enforceable, in Lender's
discretion, alternatively, successively, or concurrently on any one or more
occasions and in any order Lender may determine.  Without limiting the
foregoing, Lender may (i) accelerate the payment of all Obligations and demand
immediate payment thereof to Lender, (ii) with or without judicial process or
the aid or assistance of others, enter upon any premises on or in which any of
the Collateral may be located and take possession of the Collateral or complete
processing, manufacturing and repair of all or any portion of the Collateral,
(iii) require Borrower, at Borrower’s expense, to assemble and make available to
Lender any part or all of the Collateral at any place and time designated by
Lender, (iv) collect, foreclose, receive, appropriate, setoff and realize upon
any and all Collateral, (v) notify Account Debtors or other obligors to make
payment directly to Lender, or notify bailees as to the disposition of
Collateral, (vi) extend the time of payment of, compromise or settle for cash,
credit, return of merchandise, and upon any terms or conditions, any and all
Accounts or other Collateral which includes a monetary obligation and discharge
or release the Account Debtor or other obligor, without affecting any of the
Obligations, and (vii) sell, lease, transfer, assign, deliver or otherwise
dispose of any and all Collateral (including, without limitation, entering into
contracts with respect thereto, by public or private sales at any exchange,
broker's board, any office of Lender or elsewhere) at such prices or terms as
Lender may deem reasonable, for cash, upon credit or for future delivery, with
Lender having the right to purchase the whole or any part of the Collateral at
any such public sale, all of the foregoing being free from any right or equity
of redemption of Borrower, which right or equity of redemption is hereby
expressly waived and released by Borrower.  If any of the Collateral or other
security for the Obligations is sold or leased by Lender upon credit terms or
for future delivery, the Obligations shall not be reduced as a result thereof
until payment therefor is finally collected by Lender. If notice of disposition
of Collateral is required by law, ten (10) days prior notice by Lender to
Borrower designating the time and place of any public sale or the time after
which any private sale or other intended disposition of Collateral is to be
made, shall be deemed to be reasonable notice thereof and Borrower waives any
other notice.  In the event Lender institutes an action to recover any
Collateral or seeks recovery of any Collateral by way of prejudgment remedy,
Borrower waives the posting of any bond which might otherwise be required.
 
(b)           Lender may apply the proceeds of Collateral actually received by
Lender from any sale, lease, foreclosure or other disposition of the Collateral
to payment of any of the Obligations, in whole or in part (including attorneys'
fees and legal expenses incurred by Lender with respect thereto or otherwise
chargeable to Borrower) and in such order as Lender may elect, whether or not
then due.  Borrower shall remain liable to Lender for the payment on demand of
any deficiency together with interest at the Default Interest Rate and all costs
and expenses of collection or enforcement, including reasonable attorneys' fees
and legal expenses.
 
(c)           Lender may, at its option, cure any default by Borrower under any
agreement with a third party or pay or bond on appeal any judgment entered
against Borrower, discharge taxes and Liens at any time levied on or existing
with respect to the Collateral, and pay any amount, incur any expense or perform
any act which, in Lender's sole judgment, is necessary or appropriate to
preserve, protect, insure, maintain, or realize upon the Collateral.  Such
amounts paid by Lender shall be repayable by Borrower on demand and added to the
Obligations, with interest payable thereon at the Default Interest Rate. Lender
shall be under no obligation to effect such cure, payment, bonding or discharge,
and shall not, by doing so, be deemed to have assumed any obligation or
liability of Borrower.
 
 
46

--------------------------------------------------------------------------------

 
 
(d)           Lender and Lender’s agents shall have the right to utilize any of
Borrower’s customer lists, registered names, trade names or trademarks to
publicly advertise the sell, lease, transfer, assign, deliver or otherwise
dispose of any and all Collateral and Borrower will be deemed to have waived and
voided any confidentiality agreements by and between Borrower and Lender.
 
(e)           Lender may seek the appointment of a Chapter 11 trustee and have
an expedited hearing with respect to such request, on not less than five (5)
Business Days’ notice, subject to the Bankruptcy Court’s calendar.
 
12.2        Set-off.  Lender shall have the right, immediately and without
notice of other action, to set-off against any of Borrower’s liabilities to
Lender any money or other liability owed by Lender or any Affiliate of Lender
(and such Affiliate of Lender is hereby authorized to effect such set-off) in
any capacity to Borrower, whether or not due, and Lender or such Affiliate shall
be deemed to have exercised such right of set-off and to have made a charge
against any such money or other liability immediately upon the occurrence of
such Event of Default even though the actual book entries may be made at a time
subsequent thereto.  The right of set-off granted hereunder shall be effective
irrespective of whether Lender shall have made demand under or in connection
with the Loans.  None of the rights of Lender described in this Section are
intended to diminish or limit in any way Lender's or Affiliates of Lender's
common-law set-off rights.
 
12.3        Costs and Expenses.  Borrower shall be liable for all costs, charges
and expenses, including reasonable attorneys’ fees and disbursements, incurred
by Lender by reason of the occurrence of any Event of Default or the exercise of
Lender's remedies with respect thereto, each of which shall be repayable by
Borrower on demand with interest at the Default Interest Rate, and added to the
Obligations.
 
12.4        No Marshalling.  Lender shall be under no obligation whatsoever to
proceed first against any of the Collateral or other property which is security
for the Obligations before proceeding against any other of the Collateral.  It
is expressly understood and agreed that all of the Collateral or other property
which is security for the Obligations stands as equal security for all
Obligations, and that Lender shall have the right to proceed against any or all
of the Collateral or other property which is security for the Obligations in any
order, or simultaneously, as in its sole and absolute discretion it shall
determine.  It is further understood and agreed that Lender shall have the
right, to sell any or all of the Collateral or other property which is security
for the Obligations in any order or simultaneously, as Lender shall determine in
its sole and absolute discretion.
 
12.5        No Implied Waivers; Rights Cumulative.  No delay on the part of
Lender in exercising any right, remedy, power or privilege hereunder or under
any other Loan Document or provided by statute or at law or in equity or
otherwise shall impair, prejudice or constitute a waiver of any such right,
remedy, power or privilege or be construed as a waiver of any Event of Default
or as an acquiescence therein.  No right, remedy, power or privilege conferred
on or reserved to Lender hereunder or under any other Loan Document or otherwise
is intended to be exclusive of any other right, remedy, power or
privilege.  Each and every right, remedy, power or privilege conferred on or
reserved to Lender under this Agreement or under any of the other Loan Documents
or otherwise shall be cumulative and in addition to each and every other right,
remedy, power or privilege so conferred on or reserved to Lender and may be
exercised by Lender at such time or times and in such order and manner as Lender
shall (in its sole and complete discretion) deem expedient.
 
 
47

--------------------------------------------------------------------------------

 
 
SECTION 13. OTHER RIGHTS OF LENDER.
 
13.1        Collections.  Borrower hereby authorizes Lender to, and Lender shall
make such arrangements as it shall deem necessary or appropriate to, collect the
Accounts and any other monetary obligations included in, or proceeds of, the
Collateral at any time whether or not an Event of Default has
occurred.  Borrower shall, at Borrower’s expense and in the manner requested by
Lender from time to time, direct that remittances and all other proceeds of
accounts and other Collateral up to the amount of the then-current Obligations
shall be (a) remitted in kind to Lender,  (b) sent to a post office box
designated by and/or in the name of Lender, or in the name of Borrower, but as
to which access is limited to Lender and/or (c) deposited into a bank account
maintained in the name of Lender and/or a blocked bank account under
arrangements with the depository bank under which all funds deposited to such
blocked bank account are required to be transferred solely to Lender.  In
connection therewith, Borrower shall execute such post office box and/or blocked
bank account agreements as Lender shall specify.
 
13.2        Repayment of Obligations.  All Obligations shall be payable at
Lender's office set forth below or at a bank or such other place as Lender may
expressly designate from time to time for purposes of this Section.  Lender
shall apply all proceeds of Accounts or other Collateral received by Lender and
all other payments in respect of the Obligations to the Loans whether or not
then due or to any other Obligations then due, in whatever order or manner
Lender shall determine.
 
13.3        Lender Appointed Attorney-in-Fact.
 
(a)           Borrower hereby irrevocably constitutes and appoints Lender, with
full power of substitution, as its true and lawful attorney-in-fact, with full
irrevocable power and authority in its place and stead and in its name or
otherwise, from time to time in Lender's discretion, at Borrower’s sole cost and
expense, to take any and all appropriate action and to execute and deliver any
and all documents and instruments which Lender may deem reasonably necessary or
advisable to accomplish the purposes of this Agreement, including, without
limiting the generality of the foregoing: (i) at any time any of the Obligations
are outstanding, (A) to transmit to Account Debtors, other obligors or any
bailees notice of the interest of Lender in the Collateral or request from
Account Debtors or such other obligors or bailees at any time, in the name of
Borrower or Lender or any designee of Lender, information concerning the
Collateral and any amounts owing with respect thereto, (B) to execute in the
name of Borrower and file against Borrower in favor of Lender Financing
Statements or amendments with respect to the Collateral, or record a copy or an
excerpt hereof in the United States Copyright Office or the United States Patent
and Trademark Office and to take all other steps as are necessary in the
reasonable opinion of Lender under applicable law to perfect the security
interests granted herein, and (C) to pay or discharge taxes, Liens, security
interests or other encumbrances levied or placed on or threatened against the
Collateral; and (ii) after and during the continuation of an Event of Default,
(A) to receive, take, endorse, assign, deliver, accept and deposit, in the name
of Lender or Borrower, any and all cash, checks, commercial paper, drafts,
remittances and other instruments and documents relating to the Collateral or
the proceeds thereof, (B) to notify Account Debtors or other obligors to make
payment directly to Lender, or notify bailees as to the disposition of
Collateral, (C) to change the address for delivery of mail to Borrower and to
receive and open mail addressed to Borrower, (D) take or bring, in the name of
Lender or Borrower, all steps, actions, suits or proceedings deemed by Lender
necessary or desirable to effect collection of or other realization upon the
Collateral, (E) to obtain and adjust insurance required pursuant to this
Agreement and to pay all or any part of the premiums therefor and the costs
thereof, and (F) to extend the time of payment of, compromise or settle for
cash, credit, return of merchandise, and upon any terms or conditions, any and
all Accounts or other Collateral which includes a monetary obligation and
discharge or release the Account Debtor or other obligor, without affecting any
of the Obligations.
 
 
48

--------------------------------------------------------------------------------

 
 
(b)           Borrower hereby ratifies, to the extent permitted by law, all that
Lender shall lawfully and in good faith do or cause to be done by virtue of and
in compliance with this Agreement.  The powers of attorney granted pursuant to
this Agreement are each a power coupled with an interest and shall be
irrevocable until the Obligations are paid indefeasibly in full.
 
13.4        Release of Lender.  Borrower hereby releases and exculpates Lender,
its officers, partners, members, directors, employees, agents, representatives
and designees, from any liability arising from any acts or occurrence under this
Agreement or in furtherance thereof, whether as attorney-in-fact or otherwise,
whether of omission or commission, and whether based upon any error of judgment
or mistake of law or fact, except for gross negligence or willful misconduct as
determined by a final and non-appealable order from a court of competent
jurisdiction.  In no event will Lender have any liability to Borrower for lost
profits or other special or consequential damages.
 
13.5        Uniform Commercial Code.  At all times prior and subsequent to an
Event of Default hereinafter, Lender shall be entitled to all the rights and
remedies of a secured party under the UCC with respect to all Collateral.
 
13.6        Preservation of Collateral.  At all times prior and subsequent to an
Event of Default hereinafter, Lender may (but without any obligation to do so)
take any and all action which in its sole and absolute discretion is necessary
and proper to preserve its interest in the Collateral consisting of Accounts,
including without limitation the payment of debts of Borrower which might, in
Lender's sole and absolute discretion, impair the Collateral or Lender's
security interest therein, and the sums so expended by Lender shall be secured
by the Collateral, shall be added to the amount of the Obligations due Lender
and shall be payable on demand with interest at the rate applicable to the Loans
set forth in Section 3.1 hereof from the date expended by Lender until repaid by
Borrower.  After written notice by Lender to Borrower and automatically, without
notice, after an Event of Default, Borrower shall not, without the prior written
consent of Lender in each instance, (a) grant any extension of time of payment
of any Accounts, (b) compromise or settle any Accounts for less than the full
amount thereof, (c) release in whole or in part any Account Debtor or other
person liable for the payment of any of the Accounts or any such other
Collateral, or (d) grant any credits, discounts, allowances, deductions, return
authorizations or the like with respect to any of the Accounts.
 
13.7        Lender's Right to Cure.  In the event Borrower shall fail to perform
any of its Obligations hereunder or under any other Loan Document, then Lender,
in addition to all of its rights and remedies hereunder, may perform the same,
but shall not be obligated to do so, at the cost and expense of Borrower. Such
costs and expenses shall be added to the amount of the Obligations due Lender,
and Borrower shall promptly reimburse Lender for such amounts together with
interest at the Default Interest Rate from the date such sums are expended until
repaid by Borrower.
 
 
49

--------------------------------------------------------------------------------

 
 
13.8        Inspection of Collateral.  From time to time as requested by Lender,
Lender or its designee shall have access, (a) prior to an Event of Default, at
the sole expense of Borrower, during reasonable business hours to all of the
premises where Collateral is located for the purpose of inspecting the
Collateral and to all of Borrower’s Collateral, and all of books and records of
Borrower, and Borrower shall permit Lender or Lender’s designees to make copies
of such books and records or extracts therefrom as Lender may request, and (b)
on or after an Event of Default subject to the provisions of the introductory
paragraph of Section 12.1, at the sole expense of Borrower, at any time, to all
of the premises where Collateral is located for the purposes of inspecting,
disposing and realizing upon the Collateral, and all Borrower’s books and
records, and Borrower shall permit Lender or its designee to make such copies of
such books and records or extracts therefrom as Lender may request.  Without
expense to Lender, Lender may use such of Borrower’s personnel, equipment,
including computer equipment, programs, printed output and computer readable
media, supplies and premises for the collection of Accounts and realization on
other Collateral as Lender, in its sole discretion, deems appropriate.  Borrower
hereby irrevocably authorizes all accountants and third parties to disclose and
deliver to Lender at Borrower’s expense all financial information, books and
records, work papers, management reports and other information in its possession
regarding Borrower.
 
SECTION 14. PROVISIONS OF GENERAL APPLICATION.
 
14.1        Waivers.  Borrower waives demand, presentment, notice of dishonor or
protest and notice of protest of any instrument of Borrower or others which may
be included in the Collateral.
 
14.2        Survival.  All covenants, agreements, representations and warranties
made by Borrower herein or in any other Loan Document or in any certificate,
report or instrument contemplated hereby shall survive any independent
investigation made by Lender and the execution and delivery of this Agreement,
and such certificates, reports or instruments and shall continue so long as any
Obligations are outstanding and unsatisfied, applicable statutes of limitations
to the contrary notwithstanding.
 
14.3        Notices.  All notices, requests and demands to or upon the
respective parties hereto shall be in writing and either (a) delivered by
registered or certified mail, (b) delivered by hand, or (c) delivered by
national overnight courier service with next Business Day delivery, and shall be
deemed to have been duly given or made  (i) upon the earlier of actual receipt
and three (3) Business Days after deposit in the United States Mail, registered
or certified mail, return receipt requested, with proper postage prepaid, (ii)
one (1) Business Day after deposit with a national overnight courier with all
charges prepaid, or (iii) when hand-delivered.  All notices, requests and
demands are to be given or made to the respective parties at the addresses set
forth on Section 11 of the Loan Agreement Schedule (or to such other addresses
as either party may designate by notice in accordance with the provisions of
Section 11 of the Loan Agreement Schedule).
 
 
50

--------------------------------------------------------------------------------

 
 
14.4        Amendments; Waiver of Defaults.  The terms of this Agreement shall
not be amended, waived, altered, modified, supplemented or terminated in any
manner whatsoever except by a written instrument signed by Lender and
Borrower.  Any default or Event of Default by Borrower may only be waived by a
written instrument specifically describing such default or Event of Default and
signed by the Lender.
 
14.5        Binding on Successors.
 
(a)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns, provided,
however, that Borrower may not assign any of its rights or obligations under
this Agreement or the other Loan Documents to any Person without the prior
written consent of Lender.
 
(b)           Lender may assign any or all of the Obligations together with any
or all of the security therefor to any Person and any such assignee shall
succeed to all of Lender’s rights with respect thereto.  Lender shall notify
Borrower of any such assignment. Upon such assignment, Lender shall have no
further obligations under the Loan Documents.  Lender may from time to time sell
or otherwise grant participations in any of the Obligations and the holder of
any such participation shall, subject to the terms of any agreement between
Lender and such holder, be entitled to the same benefits as Lender with respect
to any security for the Obligations in which such holder is a participant.
 
14.6        Invalidity.  Any provision of this Agreement which may be determined
by competent authority to be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
14.7        Publicity.  Borrower hereby authorizes Lender to make appropriate
announcements of the financial arrangement entered into by and between Borrower
and Lender, including, without limitation, announcements which are commonly
known as tombstones, in such publications and to such selected parties as Lender
shall in its sole and absolute discretion deem appropriate, or as required by
applicable law.
 
14.8        Section or Paragraph Headings.  Section and paragraph headings are
for convenience only and shall not be construed as part of this Agreement.
 
14.9        APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, THE LAWS
OF WHICH THE BORROWER HEREBY EXPRESSLY ELECTS TO APPLY TO THIS AGREEMENT,
WITHOUT GIVING EFFECT TO PROVISIONS FOR CHOICE OF LAW THEREUNDER.  THE BORROWER
AGREES THAT ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE OR ARISING OUT OF THIS
AGREEMENT SHALL BE COMMENCED IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT.
 
 
51

--------------------------------------------------------------------------------

 
 
14.10      WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER HEREBY WAIVES ANY AND ALL RIGHTS THAT IT MAY NOW OR HEREAFTER HAVE
UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE TO A TRIAL BY JURY
OF ANY AND ALL ISSUES ARISING EITHER DIRECTLY OR INDIRECTLY IN ANY ACTION OR
PROCEEDING BETWEEN BORROWER, LENDER OR ITS SUCCESSORS AND ASSIGNS, OUT OF OR IN
ANY WAY CONNECTED WITH THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS
AND/OR THE COLLATERAL.  IT IS INTENDED THAT SAID WAIVER SHALL APPLY TO ANY AND
ALL DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION OR PROCEEDINGS BETWEEN
BORROWER AND LENDER.  BORROWER WAIVES ALL RIGHTS TO INTERPOSE ANY CLAIMS,
DEDUCTIONS, SETOFFS OR COUNTERCLAIMS OF ANY KIND, NATURE OR DESCRIPTION IN ANY
ACTION OR PROCEEDING INSTITUTED BY LENDER WITH RESPECT TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, THE OBLIGATIONS, THE COLLATERAL OR ANY MATTER ARISING
THEREFROM OR RELATING THERETO, EXCEPT COMPULSORY COUNTERCLAIMS.
 
14.11      CONSENT TO JURISDICTION.  THE BANKRUPTCY COURT SHALL HAVE
JUSRISDICTION WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS AND/OR THE COLLATERAL OR
ANY MATTER ARISING THEREFROM OR RELATING THERETO.  IN THE EVENT THE BANKRUPTCY
COURT DOES NOT HAVE OR FAILS TO EXERCISE JURISDICTION WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
THE OBLIGATIONS AND/OR THE COLLATERAL OR ANY MATTER ARISING THEREFROM OR
RELATING THERETO, THE PARTIES HERETO HEREBY (I) CONSENT TO PERSONAL JURISDICTION
OF THE STATE AND FEDERAL COURTS LOCATED IN AUSTIN, TEXAS, (II) WAIVE ANY
ARGUMENT THAT VENUE IN SUCH FORUM IS NOT CONVENIENT, (III) AGREE THT ANY
LITIGATION INITIATED BY LENDER SHALL BE VENUED IN EITHER THE STATE OR FEDERAL
COURTSLOCAED IN AUSTIN, TEXAS, AND (IV) AGREE THAT A FINAL JUDGMENT IN ANY SUIT
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMNENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  IN ANY SUCH ACTION OR PROCEEDING, BORROWER WAIVES PERSONAL SERVICE OF THE
SUMMONS AND COMPLAINT OR OTHER PROCESS AND PAPERS THEREIN AND AGREES THAT THE
SERVICE THEREOF MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO BORROWER AT ITS OFFICES SET FORTH HEREIN OR OTHER ADDRESS THEREOF OF
WHICH LENDER HAS RECEIVED NOTICE AS PROVIDED IN THIS AGREEMENT.  NOTWITHSTANDING
THE FOREGOING, BORROWER CONSENTS TO THE COMMENCEMENT BY LENDER OF ANY SUIT,
ACTION OR PROCEEDING IN ANY OTHER JURISDICTION TO ENFORCE LENDER’S RIGHTS AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING.
 
 
52

--------------------------------------------------------------------------------

 
 
14.12      Entire Agreement.  This Agreement, the other Loan Documents, any
supplements or amendments hereto or thereto, and any instruments or documents
delivered or to be delivered in connection herewith or therewith contains the
entire agreement and understanding concerning the subject matter hereof and
thereof between the parties hereto, and supersede all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written.  In the event of any inconsistency between the
terms of this Agreement and any schedule or exhibit hereto, the terms of this
Agreement shall govern.
 
14.13      Waiver of Right to Obtain Alternative Financing. In consideration of
the Loans to be made to the Borrower by the Lender, Borrower hereby further
waives any right it may have to obtain an order by the Bankruptcy Court
authorizing the Borrower to obtain financing pursuant to Section 364 of the
Bankruptcy Code from any person other than the Lender, unless such financing
would result in all of the Obligations to the Lender being indefeasibly paid in
full on or before the Maturity Date.
 
14.14      Counterparts.  This Agreement may be executed in counterparts and by
facsimile or other electronic signatures, each of which when so executed, shall
be deemed an original, but all of which shall constitute but one and the same
instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
 
53

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Loan and Security Agreement has been duly executed as
of the day and year first above written.
 



 
BORROWER:
                     
VALENCE TECHNOLOGY, INC.
                         
 
By:
/s/ Donald Gottschalk
     
Donald Gottschalk,
     
Acting Chief Financial Officer
 

 
 

 
 

 
LENDER:
                     
GEMCAP LENDING I, LLC
                         
 
By:
/s/ Richard Ellis      
Richard Ellis,
     
Co-President
 


 
 
 
[SIGNATURE PAGE OF DEBTOR-IN POSSESSION LOAN AND SECURITY AGREEMENT]
 
 
54

--------------------------------------------------------------------------------

 
 
Exhibit 1.86


SECURED PROMISSORY NOTE


 


 

Up to $10,000,000 September ___, 2012

 
 


 
FOR VALUE RECEIVED, the undersigned, VALANCE TRECHNOLOGY, INC., a Delaware
corporation and a debtor-in-possession with its principal place of business at
12303 Technology Boulevard, Suite 950, Austin, TX 78727 (“Borrower”) hereby
unconditionally promises to pay to the order of GEMCAP LENDING I, LLC, a
Delaware limited liability company with offices at 24955 Pacific Coast Highway,
Suite A202, Malibu, CA 90265 (together with its successors and assigns,
“Lender”), on or before the Maturity Date, the principal sum of up to Ten
Million Dollars ($10,000,000) in accordance with this Secured Promissory Note
(this “Note”), the Debtor-in-Possession Loan and Security Agreement, of even
date herewith, entered into by and between Borrower and Lender (as amended from
time to time, the “Loan Agreement”) and the other Loan Documents.  Capitalized
terms used herein and not defined herein have the meanings given to them in the
Loan Agreement.
 
INTEREST; AMORTIZATION; DUE DATE:  Interest on the unpaid principal balance of
Advances shall be computed on the basis of the actual number of days elapsed and
a year of 360 days, and shall accrue as follows (i) interest on the unpaid
principal balance of Advances based on Eligible Accounts, including interest
charges for Collection Days, shall accrue at the rate of fourteen and one-half
percent (14.5%) per annum, (ii) interest on the unpaid principal balance of
Advances based on Eligible Inventory shall accrue at the rate of fourteen and
one-half percent (14.5%) per annum and (iii) interest on the face amounts of
each outstanding Letter of Credit and any outstanding Reimbursement Obligations
shall accrue at the rate of fourteen and one-half percent (14.5%) per annum from
the date such Letters of Credit are issued and from the date Borrower incurs
such Reimbursement Obligations, as applicable.  All accrued interest on the
Loans, including interest charges for Collection Days, shall be due and payable
in arrears monthly on the first Business Day of each month.
 
Interest on the unpaid principal balance of Revolving Loans shall be payable by
Borrower in arrears (x) prior to the Maturity Date, on the first Business Day of
each calendar month, commencing October 1, 2012, (y) in full on the Maturity
Date, and (z) on demand after the Maturity Date.  Following an Event of Default,
interest on the unpaid principal balance hereunder shall accrue at a rate per
annum equal to Eighteen Percent (18%).
 
 
55

--------------------------------------------------------------------------------

 
 
Subject to the prepayment provisions hereof, Borrower may borrow, repay and
reborrow Loans, as set forth in the Loan Agreement.
 
The entire principal balance of this Note then outstanding, plus any accrued and
unpaid interest thereon, plus unpaid fees together with all penalties and late
payment fees, if any, shall be due and payable on the Maturity Date pursuant to
the terms of the Loan Agreement and the other Loan Documents.  Prior to the
Maturity Date, Borrower may voluntarily prepay this Note, provided, however,
that, (i) such prepayment is no less than the amount of the then-outstanding
Obligations, including, without limitation, the aggregate principal sum of all
Revolving Loans and Reimbursement Obligations and all accrued and unpaid
interest thereon, (ii) as part of such prepayment, Borrower shall pay Lender all
other amounts due to Lender pursuant to this Note, the Loan Agreement and the
other Loan Documents, and (iii) in the event Borrower makes such prepayment on
or before February 13, 2013, then Borrower shall pay to Lender an amount equal
to the Loan Prepayment Fee.  The Loan Prepayment Fee is intended to compensate
Lender for committing and deploying funds for Borrower’s Loans pursuant to the
Loan Agreement and for Lender’s loss of investment of such funds in connection
with such early termination, and is not intended as a penalty.  The Loan
Prepayment Fee also shall be due and payable by Borrower to Lender if Lender
accelerates the payment of the Obligations on or before February 13, 2013 due to
the occurrence of an Event of Default.
 
PAYMENT AND COLLECTION:  In order to satisfy Borrower’s payment of amounts due
under the Loans and all fees, expenses and charges with respect thereto that are
due and payable under this Note, the Loan Agreement and the other Loan Document,
Borrower hereby irrevocably authorizes Lender to initiate manual and automatic
electronic (debit and credit) entries through the Automated Clearing House or
other appropriate electronic payment system (“ACH”) to all deposit accounts
maintained by Borrower, wherever located. At the request of Lender,  Borrower
shall complete, execute and deliver to the institution set forth below (with a
copy to the Lender) an ACH agreement, voided check, information and/or direction
letter reasonably necessary to so instruct Borrower’s depository
institution.  Borrower (i) shall maintain in all respects this ACH arrangement;
(ii) shall not change depository institutions without Lender’s prior written
consent, and if consent is received, shall immediately execute similar ACH
instruction(s), and (iii) waive any and all claims for loss or damage arising
out of debits or credits to/from the depository institution, whether made
properly or in error.  Borrower has communicated with and instructed the
institution set forth below:
 

Bank Name:   Address:   ABA#:   Account #:   Phone:   Fax:   Reference:  

 
 
56

--------------------------------------------------------------------------------

 
 
MAXIMUM RATE OF INTEREST:  It is intended that the rates of interest herein
shall never exceed the maximum rate, if any, which may be legally charged on the
Loans evidenced by this Note, the Loan Agreement and the other Loan Documents
(the “Maximum Rate”), and if the provisions for interest contained in this Note,
the Loan Agreement or the other Loan Documents would result in a rate higher
than the Maximum Rate, interest shall nevertheless be limited to the Maximum
Rate and any amounts which may be paid toward interest in excess of the Maximum
Rate shall be applied to the reduction of principal, or, at the option of
Lender, returned to Borrower.
 
PLACE OF PAYMENT; NOTICES:  All payments hereon shall be made to Lender at the
address designated in the Loan Agreement, or to such other place as Lender may
from time to time direct by written notice to Borrower.  All notices, requests
and demands shall be in writing and shall be given as set forth in, and in
accordance with, the Loan Agreement.
 
APPLICATION OF PAYMENTS:  All payments received hereunder shall be applied in
accordance with the provisions of the Loan Agreement and the Loan Agreement
Schedule.
 
PAYMENT AND COLLECTION:  All amounts payable hereunder are payable by check or
wire transfer in immediately available funds to the account number specified by
Lender, in lawful money of the United States.  At Lender’s option, Lender may
charge the Borrower’s account for the interest accrued hereunder. Borrower
agrees to perform and comply with each of the covenants, conditions, provisions
and agreements contained in every instrument now evidencing or securing the
indebtedness evidenced hereby.
 
SECURITY:  This Note is issued pursuant to the Loan Agreement and is secured by
a pledge of the Collateral as described in the Loan Agreement and the other Loan
Documents.  Borrower hereby acknowledges, admits and agrees that Borrower’s
obligations under this Note are full recourse obligations of Borrower to which
Borrower pledges its full faith and credit.
 
DEFAULTS; REMEDIES:  Upon the occurrence of an Event of Default, the Lender
shall have all of the rights and remedies set forth in the Loan Agreement and
the other Loan Documents.
 
The failure to exercise any of the rights and remedies set forth in the Loan
Agreement or the other Loan Documents shall not constitute a waiver of the right
to exercise the same or any other option at any subsequent time in respect of
the same event or any other event.  The acceptance by Lender of any payment
which is less than payment in full of all amounts due and payable at the time of
such payment shall not constitute a waiver of the right to exercise any of the
foregoing rights and remedies at that time or at any subsequent time or nullify
any prior exercise of any such rights and remedies without the express consent
of Lender, except as and to the extent otherwise provided by law.
 
 
57

--------------------------------------------------------------------------------

 
 
WAIVERS:  Borrower waives demand for payment, presentment for payment, protest,
notice of protest, dishonor and nonpayment of this Note.
 
TERMINOLOGY:  Any reference herein to Lender shall be deemed to include and
apply to every subsequent holder of this Note.
 
LOAN AGREEMENT:  Reference is made to the Loan Agreement and the Loan Agreement
Schedule for provisions as to the Loans, rates of interest, Collateral,
acceleration and release matters.  If there is any conflict between the terms of
this Note and the terms of the Loan Agreement, the terms of the Loan Agreement
shall control.
 
HEADINGS:  Section and paragraph headings are for convenience only and shall not
be construed as part of this Note.
 
APPLICABLE LAW: THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, THE LAWS OF WHICH BORROWER
HEREBY EXPRESSLY ELECTS TO APPLY TO THIS NOTE, WITHOUT GIVING EFFECT TO
PROVISIONS FOR CHOICE OF LAW THEREUNDER.  BORROWER AGREES THAT ANY ACTION OR
PROCEEDING BROUGHT TO ENFORCE OR ARISING OUT OF THIS NOTE SHALL BE COMMENCED IN
ACCORDANCE WITH THE PROVISIONS OF THE LOAN AGREEMENT.
 
WAIVER OF JURY TRIAL:   TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER
HEREBY WAIVES ANY AND ALL RIGHTS THAT IT MAY NOW OR HEREAFTER HAVE UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE TO A TRIAL BY JURY OF ANY AND
ALL ISSUES ARISING EITHER DIRECTLY OR INDIRECTLY IN ANY ACTION OR PROCEEDING
BETWEEN BORROWER AND LENDER OR THEIR SUCCESSORS AND ASSIGNS, OUT OF OR IN ANY
WAY CONNECTED WITH THIS NOTE, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS AND/OR
THE COLLATERAL.  IT IS INTENDED THAT SAID WAIVER SHALL APPLY TO ANY AND ALL
DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION OR PROCEEDINGS BETWEEN
BORROWER AND LENDER.  BORROWER WAIVES ALL RIGHTS TO INTERPOSE ANY CLAIMS,
DEDUCTIONS, SETOFFS OR COUNTERCLAIMS OF ANY KIND, NATURE OR DESCRIPTION IN ANY
ACTION OR PROCEEDING INSTITUTED BY LENDER WITH RESPECT TO THIS NOTE, THE OTHER
LOAN DOCUMENTS, THE OBLIGATIONS, THE COLLATERAL OR ANY MATTER ARISING THEREFROM
OR RELATING THERETO, EXCEPT COMPULSORY COUNTERCLAIMS.
 
 
58

--------------------------------------------------------------------------------

 
 
CONSENT TO JURISDICTION:   THE BANKRUPTCY COURT SHALL HAVE JUSRISDICTION WITH
RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF THIS NOTE, THE OTHER
LOAN DOCUMENTS, THE OBLIGATIONS AND/OR THE COLLATERAL OR ANY MATTER ARISING
THEREFROM OR RELATING THERETO.  IN THE EVENT THE BANKRUPTCY COURT DOES NOT HAVE
OR FAILS TO EXERCISE JURISDICTION WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF THIS NOTE, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS AND/OR THE
COLLATERAL OR ANY MATTER ARISING THEREFROM OR RELATING THERETO, THE PARTIES
HERETO HEREBY (I) CONSENT TO PERSONAL JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN AUSTIN, TEXAS, (II) WAIVE ANY ARGUMENT THAT VENUE IN SUCH
FORUM IS NOT CONVENIENT, (III) AGREE THT ANY LITIGATION INITIATED BY LENDER
SHALL BE VENUED IN EITHER THE STATE OR FEDERAL COURTSLOCAED IN AUSTIN, TEXAS,
AND (IV) AGREE THAT A FINAL JUDGMENT IN ANY SUIT ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMNENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.  IN ANY SUCH ACTION OR PROCEEDING,
BORROWER WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT OR OTHER PROCESS
AND PAPERS THEREIN AND AGREES THAT THE SERVICE THEREOF MAY BE MADE BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER AT ITS OFFICES SET FORTH
HEREIN OR OTHER ADDRESS THEREOF OF WHICH LENDER HAS RECEIVED NOTICE AS PROVIDED
IN THE LOAN AGREEMENT.  NOTWITHSTANDING THE FOREGOING, BORROWER CONSENTS TO THE
COMMENCEMENT BY LENDER OF ANY SUIT, ACTION OR PROCEEDING IN ANY OTHER
JURISDICTION TO ENFORCE LENDER’S RIGHTS AND BORROWER WAIVES ANY OBJECTIONS WHICH
IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY
SUCH SUIT, ACTION OR PROCEEDING
 
ASSIGNMENT:  Lender reserves the right to sell, assign, transfer, negotiate, or
grant participation interests in all or any part of this Note, or any interest
in Lender’s rights and benefits hereunder, provided, however, that any such
assignment, transfer, negotiation or participation grant may only be made to a
financial institution or such other entity whose principal business is investing
in equity or securities, or providing financing.
 
LOST NOTE:  In the event of the loss, theft, destruction or mutilation of this
Note, upon request of Lender and submission of evidence reasonably satisfactory
to the Borrower of such loss, theft, destruction or mutilation, and, in the case
of any such loss, theft, or destruction, upon delivery of a bond or indemnity
reasonably satisfactory to Borrower, or in the case of any such mutilation, upon
surrender and cancellation of this Note, Borrower will issue a new Note of like
tenor as the lost, stolen, destroyed or mutilated Note.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
59

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Secured Promissory Note has been duly executed and
delivered by the undersigned as of the day and year first above written.
 
 

 
 

 
BORROWER:
                     
VALENCE TECHNOLOGY, INC.
                         
 
By:
              Name:               Title:    


 
 
 
[SIGNATURE PAGE – SECURED PROMISSORY NOTE]
 
 
60